                        














Dated: 14th June, 2017
ALPHA BANK A.E.
- and -
BULK FREEDOM CORP.
LOAN AGREEMENT
for a secured floating interest rate
loan facility of up to US$5,500,000





Theo V. Sioufas & Co.
Law Offices
Piraeus      (J18-182622/C)



--------------------------------------------------------------------------------


TABLE OF CONTENTS
CLAUSE
HEADINGS    PAGE



1.
PURPOSE, DEFINITIONS AND INTERPRETATION    3

2.
THE LOAN    24

3.
INTEREST    27

4.
REPAYMENT - PREPAYMENT    32

5.
PAYMENTS, TAXES, LOAN ACCOUNT AND COMPUTATION    35

6.
REPRESENTATIONS AND WARRANTIES    37

7.
CONDITIONS PRECEDENT    44

8.
COVENANTS    50

9.
EVENTS OF DEFAULT    64

10.
INDEMNITIES - EXPENSES – FEES    71

11.
SECURITY, APPLICATION, AND SET-OFF    77

12.
UNLAWFULNESS, INCREASED COSTS AND BAIL-IN    79

13.
OPERATING ACCOUNT    82

14.
ASSIGNMENT, TRANSFER, PARTICIPATION, LENDING OFFICE    84

15.
MISCELLANEOUS    87

16.
NOTICES AND COMMUNICATIONS    90

17.
LAW AND JURISDICTION    91



SCHEDULE 1: Form of Drawdown Notice
SCHEDULE 2: Form of Insurance Letter




(J18-182622/C)

--------------------------------------------------------------------------------






THIS AGREEMENT is dated the 14th day of June, 2017 and made BETWEEN:
(1)
ALPHA BANK A.E., a banking société anonyme incorporated in and pursuant to the
laws of the Hellenic Republic with its head office at 40 Stadiou Street, Athens
GR 102 52, Greece, acting, except as otherwise herein provided, through its
office at 93 Akti Miaouli, Piraeus, Greece (hereinafter called the “Lender”,
which expression shall include its successors and assigns); and

(2)
BULK FREEDOM CORP., a corporation incorporated in the Republic of the Marshall
Islands, having its registered office at Trust Company Complex, Ajeltake Road,
Ajeltake Island, Majuro, Marshall Islands MH 96960 (hereinafter called the
“Borrower”, which expression shall include its successors)

AND IT IS HEREBY AGREED as follows:
1.
PURPOSE, DEFINITIONS AND INTERPRETATION

1.1
Amount and purpose. This Agreement sets out the terms and conditions upon and
subject to which the Lender agrees to make available to the Borrower a loan
facility of up to Five million five hundred thousand Dollars ($5,500,000),
representing approximately 65% of the acquisition cost of the Vessel, by way of
one (1) Advance, to be used for the purpose of financing part (up to 65%) of the
Purchase Price of the Vessel.

1.2
Definitions. Subject to Clause 1.3 (Interpretation) and Clause 1.4 (Construction
of certain terms), in this Agreement (unless otherwise defined in the relevant
Finance Document and unless the context otherwise requires) and the other
Finance Documents each term or expression defined in the recital of the parties
and in this Clause shall have the meaning given to it in the recital of the
parties and in this Clause:

“ABT Charterparty” means the time-charter entered into between (a) Americas Bulk
Transport (BVI) Limited, of Bermuda (the “ABT Charterer”) in respect of the
employment of the Vessel for a period of at least three (3) years and at a
minimum net daily rate of $8,500/day, under terms and conditions acceptable to
the Lender (and shall include any addenda thereto);
“Account Pledge Agreement” means an agreement to be entered into between the
Borrower and the Lender for the creation of a pledge over the Operating Account
in favour of the Lender, in form and substance satisfactory to the Lender as the
same may from time to time be amended and/or supplemented;
“Advance” means each borrowing of a portion of the Commitment by the Borrower or
(as the context may require) the principal amount of such borrowing;
“Alternative Rate” means a rate agreed between the Lender and the Borrower on
the basis of which (instead of LIBOR) the interest rate is determined pursuant
to Clause 3.6 (Market disruption – Non Availability);
“Applicable Sanctions" means any Sanctions by which any Security Party is bound
or to which it is subject (which shall include, without limitation, any
extra-territorial sanctions imposed by law or regulation of the United States of
America) or, as regards a regulation, compliance with which is reasonable in the
ordinary course of business of any Security Party;
“Approved Manager” means for the time being SEAMAR MANAGEMENT S.A., a company
duly incorporated and validly existing under the laws of the Republic of Panama,
and having an


3     (J18-185622/C)

--------------------------------------------------------------------------------





office established in Greece pursuant to the Greek laws 89/67, 378/68, 27/75 and
814/79 (as amended) at 90 Kifissias Ave, 15125, Maroussi, Athens, Greece, or any
other person appointed by the Borrower with the consent of the Lender (such
consent not to be unreasonably withheld), as the manager of the Vessel, and
includes its successors in title;
“Approved Manager’s Undertaking” means a letter of undertaking and subordination
to be executed by the Approved Manager, as manager of the Vessel, in favour of
the Lender, such Approved Manager’s Undertaking to be and in form and substance
satisfactory to the Lender as the same may from time to time be amended and/or
supplemented;
“Approved Shipbrokers” means, together, Golden Destiny, Clarksons PLC London,
Braemar ACM Shipbroking London and Arrow Sale and Purchase London, Howe Robinson
– London, or any other first class independent firm of internationally known
shipbrokers, nominated by the Lender and acceptable to the Borrower, and
includes their respective successors in title and “Approved Shipbroker” means
any of them;
“Availability Period” means the period starting on the date hereof and ending
on:
(a)
the 31st day of July, 2017 or until such later date as the Lender may agree in
writing; or

(b)
such earlier date (if any): (i) on which the whole Commitment has been advanced
by the Lender to the Borrower, or (ii) on which the Commitment is reduced to
zero pursuant to Clauses 3.6 (Market disruption – Non Availability), 9.2
(Consequences of Default – Acceleration) or 12.1 (Unlawfulness) or any other
Clause of this Agreement;

“Bail-In Action” means the exercise of any Write-down and Conversion Powers;
“Bail-In Legislation” means:
(a)
in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and

(b)
in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation;

“Balloon Instalment” means the part of the Loan amounting to Two million three
hundred thousand Dollars ($2,300,000);
“Banking Day” means any day on which banks and foreign exchange markets in New
York, London, Piraeus and Athens and in each country or place in or at which an
act is required to be done under this Agreement in accordance with the usual
practice of the Lender, are open for the transaction of business of the nature
contemplated in this Agreement;
“Beneficial Shareholder(s)” means the person or persons in writing disclosed to
the Lender by an individual acceptable to the Lender as being the ultimate legal
and beneficial owner or owners (either directly and/or through companies
beneficially owned by such person or persons or members of his/her direct family
and/or trusts or foundations of which such person or persons


4     (J18-185622/C)

--------------------------------------------------------------------------------





or members of his/her direct family are legal and beneficial owners) of 100% of
the shares and the voting rights in each of the Borrower and the Seamar
Corporate Guarantor;
“Borrowed Money” means Financial Indebtedness incurred in respect of (i) money
borrowed or raised, (ii) any bond, note, loan stock, debenture or similar
instrument, (iii) acceptance of documentary credit facilities, (iv) deferred
payments for assets or services acquired, (v) rental payments under leases
(whether in respect of land, machinery, equipment or otherwise) entered into
primarily as a method of raising finance or of financing the acquisition of the
asset leased, (vi) guarantees, bonds, stand-by letters of credit or other
instruments issued in connection with the performance of contracts and (vii)
guarantees or other assurances against financial loss in respect of Financial
Indebtedness of any person falling within any of sub-paragraphs (i) to (vi)
above;
“Borrower” means the Borrower as specified in the beginning of this Agreement;
“Capital Controls Approval” means the approval of the disbursement of the
Commitment (or the relevant part thereof) by the competent authorities of Greece
in accordance with the applicable regulations of the Bank of Greece and the
legislation relating to capital controls and/or other economic measures imposed
by the Government of Greece in force on the Drawdown Date;
“Charterparty” means any time or bareboat charterparty or contract of
affreightment, agreement or related document in respect of the employment of the
Vessel whether now existing or hereinafter entered into by the Borrower or any
person, firm or company on its behalf for a period of twelve (12) months or more
with a charterer, at a daily rate and on terms and conditions acceptable to the
Lender (and shall include any addenda thereto) and includes the ABT
Charterparty;
“Charterparty Assignment” means the assignment of any Charterparty, in favour of
the Lender, in form and substance satisfactory to the Lender as the same may
from time to time be amended and/or supplemented;
“CISADA” means the United States Comprehensive Iran Sanctions, Accountability
and Divestment Act of 2010 as it applies to non-US persons;
“Classification” means in respect of the Vessel, the classification referred to
in the Mortgage with the Classification Society or such other Classification
Society as the Lender shall, at the request of the Borrower, have agreed in
writing (such agreement not to be unreasonably withheld) to be treated as the
Classification Society for the purposes of the Finance Documents;
“Classification Society” means NKK and such other classification society which
is a member of IACS and which the Lender shall, at the request of the Borrower,
have agreed in writing (such agreement not to be unreasonably withheld) to be
treated as the Classification Society for the purposes of the Finance Documents;
“Commitment” means the amount which the Lender has agreed to lend to the
Borrower under Clause 2.1 (Commitment to Lend) as reduced pursuant to any
relevant term of this Agreement;
“Commitment Letter” means the Commitment Letter dated 29th May, 2017 addressed
by the Lender to the Borrower c/o the Approved Manager and shall include any
amendments or addenda thereto;
“Compulsory Acquisition” means requisition for title or other compulsory
acquisition, requisition, appropriation, expropriation, deprivation, forfeiture
or confiscation for any reason of the Vessel


5     (J18-185622/C)

--------------------------------------------------------------------------------





by any Government Entity or other competent authority, whether de jure or de
facto, but shall exclude requisition for use or hire not involving requisition
of title;
“Corporate Guarantee” means the irrevocable and unconditional guarantee executed
or (as the context may require) to be executed by each Corporate Guarantor as a
security for the Outstanding Indebtedness and any and all other obligations of
the Borrower under this Agreement and the Security Documents, in form and
substance satisfactory to the Lender as the same may from time to time be
amended and/or supplemented (together, the “Corporate Guarantees”);
“Corporate Guarantors” means each of (a) PANGAEA LOGISTICS SOLUTIONS LTD., a
company lawfully incorporated and validly existing under the laws of Bermuda
(the “Pangaea Corporate Guarantor”) and (b) SEAMAR MANAGEMENT S.A, a company
lawfully incorporated and validly existing under the laws of the Republic of
Panama (the “Seamar Corporate Guarantor”), and/or any other person nominated by
the Borrower and acceptable to the Lender who gave or, as the context may
require, shall or may give a Corporate Guarantee, and includes its successors in
title and “Corporate Guarantor” means any of them, as the context may require;
“Default” means any Event of Default or any event or circumstance specified in
Clause 9 (Events of Default) which would, with the giving of notice or lapse of
time (or any combination thereof) constitute an Event of Default;
“Default Rate” means that rate of interest per annum which is determined in
accordance with the provisions of Clause 3.4 (Default Interest);
“Delivery” means the delivery of the Vessel by the Seller and the acceptance of
the Vessel by, the Borrower pursuant to the MOA;
“Delivery Date” means the date upon which the Delivery occurs;
“DOC” means a document of compliance issued to an Operator in accordance with
rule 13 of the ISM Code;
“Dollars” (and the sign “$”) means the lawful currency for the time being of the
United States of America;
“Drawdown Date” means the date, being a Banking Day, requested by the Borrower
for the Loan to be made available, or (as the context requires) the date on
which the Loan is actually made available;
“Drawdown Notice” means a notice substantially in the terms of Schedule 1 (Form
of Drawdown Notice) or in any other form which the Lender approves;
“Earnings” means all moneys whatsoever which are now, or later become, payable
to the Borrower and which arise out of the use or operation of the Vessel,
including (but not limited to) all freight, hire and passage moneys,
compensation payable to the Owner in the event of requisition of the Vessel for
hire, remuneration for salvage and towage services, demurrage and detention
moneys, contributions of any nature whatsoever in respect of general average,
damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of the Vessel and any other
earnings whatsoever due or to become due to the Owner in respect of the Vessel
and all sums recoverable under the Insurances in respect of loss of Earnings and
includes, if and whenever the Vessel is employed on terms whereby any and all
such moneys as aforesaid are pooled or shared with any other person, that
proportion of the net receipts of the relevant pooling or sharing agreement
which is attributable to the Vessel;


6     (J18-185622/C)

--------------------------------------------------------------------------------





“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment, security interest, title retention, arrest,
seizure, garnishee order (whether nisi or absolute) or any other order or
judgement having similar effect or other encumbrance of any kind securing or any
right conferring a priority of payment in respect of any obligation of any
person;
“Environmental Affiliate” means any agent or employee of the Borrower or any
other Relevant Party or any person having a contractual relationship with the
Borrower or any other Relevant Party in connection with any Relevant Ship or her
operation or the carriage of cargo thereon;
“Environmental Approval” means any consent, authorisation, licence or approval
of any governmental or public body or authorities or courts applicable to any
Relevant Ship or her operation or the carriage of cargo thereon and/or
passengers therein and/or provisions of goods and/or services on or from the
Relevant Ship required under any Environmental Law;
“Environmental Claim” means any and all enforcement, clean up, removal or other
governmental or regulatory actions or orders instituted or completed pursuant to
any Environmental Law or any Environmental Approval together with claims made by
any third party relating to damage, contribution, loss or injury, resulting from
any actual or threatened emission, spill, release or discharge of a Material of
Environmental Concern from any Relevant Ship;
“Environmental Incident” means (i) any release of Material of Environmental
Concern from the Vessel, (ii) any incident in which Material of Environmental
Concern is released from a vessel other than the Vessel and which involves
collision between the Vessel and such other vessel or some other incident of
navigation or operation, in either case, where the Vessel, the Borrower or the
Approved Manager are actually or allegedly at fault or otherwise liable (in
whole or in part) or (iii) any incident in which Material of Environmental
Concern is released from a vessel other than the Vessel and where the Vessel is
actually or potentially liable to be arrested as a result and/or where the
Borrower or the Approved Manager are actually or allegedly at fault or otherwise
liable;
“Environmental Laws” means all national, international and state laws, rules,
regulations, treaties and conventions applicable to any Relevant Ship pertaining
to the pollution or protection of human health or the environment including,
without limitation, the carriage or Materials of Environmental Concern and
actual or threatened emissions, spills, releases or discharges of Materials of
Environmental Concern and actual or threatened emissions, spills, releases or
discharges of Materials of Environmental Concern from any Relevant Ship;
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time;
“Event of Default” means any event or circumstance set out in Clause 9.1
(Events) or described as such in any of the Finance Documents;
“Expenses” means the aggregate at any relevant time (to the extent that the same
have not been received or recovered by the Lender) of:
(a)
all losses, liabilities, costs, charges, expenses, damages and outgoings of
whatever nature, (including, without limitation, Taxes, repair costs,
registration fees and insurance premiums, crew wages, repatriation expenses and
seamen’s pension fund dues) suffered, incurred, charged to or paid or committed
to be paid by the Lender in connection with



7     (J18-185622/C)

--------------------------------------------------------------------------------





the exercise of the powers referred to in or granted by any of the Finance
Documents or otherwise payable by the Borrower in accordance with the terms of
any of the Finance Documents;
(b)
the expenses referred to in Clause 10.2 (Expenses); and

(c)
interest on all such losses, liabilities, costs, charges, expenses, damages and
outgoings from, in the case of Expenses referred to in sub-paragraph (b) above,
the date on which such Expenses were demanded by the Lender from the Borrower
and in all other cases, the date on which the same were suffered, incurred or
paid by the Lender until the date of receipt or recovery thereof (whether before
or after judgement) at the Default Rate (as conclusively certified by the Lender
but always absent manifest error);

“FATCA” means:
sections 1471 to 1474 of the US Internal Revenue Code of 1986 (the "Code") or
any associated regulations or other associated official guidance;
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction;
“FATCA Application Date” means:
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 May 2014;
in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 May 2015; or
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 May 2017,
or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement;
“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA;
“FATCA Exempt Party” means a party that is entitled to receive payments free
from any FATCA Deduction;
“FATCA FFI” means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if the Lender is not a FATCA Exempt Party, could
be required to make a FATCA Deduction;


8     (J18-185622/C)

--------------------------------------------------------------------------------





“Final Maturity Date” means the fifth (5th) anniversary of the Drawdown Date;
“Finance Documents” means this Agreement, the Security Documents, the Insurance
Letter and any other document designated as such by the Lender and the Borrower;
“Financial Indebtedness” means, in relation to a person (the “debtor”), a
liability of the debtor:


for principal, interest or any other sum payable in respect of any moneys
borrowed or raised by the debtor;
under any loan stock, bond, note or other security issued by the debtor;
under any acceptance credit, guarantee or letter of credit facility made
available to the debtor;
under a financial lease, a deferred purchase consideration arrangement or any
other agreement having the commercial effect of a borrowing or raising of money
by the debtor;
under any interest or currency swap or any other kind of derivative transaction
entered into by the debtor or, if the agreement under which any such transaction
is entered into requires netting of mutual liabilities, the liability of the
debtor for the net amount; or
(f)
under a guarantee, indemnity or similar obligation entered into by the debtor in
respect of a liability of another person which would fall within (a) to (e) if
the references to the debtor referred to the other person;

“Financial Year” means, in relation to the Borrower, each period of one (1) year
commencing on 1st January thereof in respect of which financial statements
referred to in Clause 8.1(e) (Financial statements) are or ought to be prepared;
“Flag State” means the Republic of Panama or such other state or territory
proposed in writing by the Borrower to the Lender and approved by the Lender
(such approval not to be unreasonably withheld, especially when requested for
trading purposes), as being the Flag State of the Vessel for the purposes of the
Finance Documents;
“General Assignment” means the assignment of the Earnings, Insurances and
Requisition Compensation collateral to the Mortgage executed or (as the context
may require) to be executed by the Borrower in favour of the Lender, in form and
substance satisfactory to the Lender as the same may from time to time be
amended and/or supplemented;
“Government Entity” means and includes (whether having a distinct legal
personality or not) any national or local government authority, board,
commission, department, division, organ, instrumentality, court or agency and
any association, organisation or institution of which any of the foregoing is a
member or to whose jurisdiction any of the foregoing is subject or in whose
activities any of the foregoing is a participant;
“Governmental Withholdings” means withholdings and any restrictions or
conditions resulting in any charge whatsoever imposed, either now or hereafter,
by any sovereign state or by any political sub-division or taxing authority of
any sovereign state;
“Guarantees” means together the Corporate Guarantees and the Personal Guarantee
and “Guarantee” means any of them, as the context may require;


9     (J18-185622/C)

--------------------------------------------------------------------------------





“Guarantors” means together the Corporate Guarantors and the Personal Guarantor
and “Guarantor” means any of them, as the context may require;
“Insurance Letter” means a letter from the Borrower in the form of Schedule 2
(Form of Insurance Letter);
“Insurances” means, in relation to the Vessel, all policies and contracts of
insurance (including, without limitation, all entries of the Vessel in a
protection and indemnity, war risks or other mutual insurance association) which
are from time to time in place or taken out or entered into by or for the
benefit of its Owner (whether in the sole name of its Owner or in the joint
names of its Owner and the Lender) in respect of the Vessel and its Earnings or
otherwise howsoever in connection with the Vessel and all benefits of such
policies and/or contracts (including all claims of whatsoever nature and return
of premiums);
“Interest Payment Date” means in respect of the Loan or any part thereof in
respect of which a separate Interest Period is fixed the last day of the
relevant Interest Period and in case of any Interest Period longer than three
(3) months the date(s) falling at successive three (3) monthly intervals during
such longer Interest Period and the last day of such Interest Period;
“Interest Period” means in relation to the Loan or any part thereof, each period
for the calculation of interest in respect of the Loan or such part ascertained
in accordance with Clauses 3.2 (Selection of Interest Period) and 3.3
(Determination of Interest Periods);
“ISM Code” means in relation to its application to the Borrower, the Vessel and
her operation:
(a)
“The International Management Code for the Safe Operation of Ships and for
Pollution Prevention”, currently known or referred to as the “ISM Code”, adopted
by the Assembly of the International Maritime Organisation by Resolution A.
741(18) on 4th November, 1993 and incorporated on 19th May, 1994 into chapter IX
of the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and

(b)
all further resolutions, circulars, codes, guidelines, regulations and
recommendations which are now or in the future issued by or on behalf of the
International Maritime Organisation or any other entity with responsibility for
implementing the ISM Code, including without limitation, the “Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations” produced by the International Maritime Organisation
pursuant to Resolution A. 788(19) adopted on 25th November, 1995;

as the same may be amended, supplemented or replaced from time to time;
“ISM Code Documentation” includes:
(a)
the DOC and SMC issued by the Classification Society in all respects acceptable
to the Lender in its absolute discretion pursuant to the ISM Code in relation to
the Vessel within the period specified by the ISM Code;

(b)
all other documents and data which are relevant to the ISM SMS and its
implementation and verification which the Lender may require by request; and



10     (J18-185622/C)

--------------------------------------------------------------------------------





(c)
any other documents which are prepared or which are otherwise relevant to
establish and maintain the Vessel’s or the Borrower’s compliance with the ISM
Code which the Lender may require by request;

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code;
“ISPS Code” means the International Ship and Port Security Code of the
International Maritime Organization and includes any amendments or extensions
thereto and any regulation issued pursuant thereto;
“ISSC” means an International Ship Security Certificate issued in respect of the
Vessel pursuant to the ISPS Code;
“Lender” means the Lender as specified in the beginning of this Agreement and
includes its successors in title and transferees;
“Lending Office” means the office of the Lender appearing at the beginning of
this Agreement or any other office of the Lender designated by the Lender as the
Lending Office by notice to the Borrower;
“LIBOR” means, for an Interest Period:
(a)
the London interbank offered rate administered by ICE Benchmark Administration
Limited (“ICE”) (or any other person which takes over the administration of that
rate) for deposits in Dollars for a period equal to, or as near as possible
equal to, the relevant Interest Period which appears on Reuters Page Libor 01 at
or about 11.00 a.m. (London time) on the Quotation Day for that Interest Period
(and, for the purposes of this Agreement, “Reuters Page Libor 01” means the
display designated as the “Page LIBOR 01” on the Reuters Service or such other
page as may replace Page LIBOR 01 on that service for the purpose of displaying
rates comparable to that rate or on such other service as may be nominated by
ICE as the information vendor for the purpose of displaying ICE Interest
Settlement Rates for Dollars); or

(b)
if on such date no rate is displayed, LIBOR for such period shall be the
Lender's offered rate for deposits of Dollars in an amount approximately equal
to the amount in relation to which LIBOR is to be determined for a period
equivalent to such period to prime banks in the London Interbank Market at or
about 11:00 a.m. (London time) on the Quotation Date for such period and for
delivery on the first Banking Day of it,

Provided, however, that if any such rate is below zero, LIBOR shall be deemed to
be zero;
“Loan” means the aggregate principal amount borrowed by the Borrower in respect
of the Commitment or (as the context may require) the principal amount thereof
owing to the Lender under this Agreement at any relevant time;
“Major Casualty” means any casualty to the Vessel in respect whereof the claim
or the aggregate of the claims against all insurers, before adjustment for any
relevant franchise or deductible, exceeds the Major Casualty Amount;
“Major Casualty Amount” means Three hundred thousand Dollars ($300,000) or the
equivalent in any other currency;


11     (J18-185622/C)

--------------------------------------------------------------------------------





“Management Agreement” means the agreement made between the Borrower and the
Approved Manager providing (inter alia) for the Approved Manager to manage the
Vessel;
“Margin” means three point seven five percent (3.75%) per annum;
“Market Value” means the market value of the Vessel as determined in accordance
with Clause 8.5(b) (Valuation of Vessel);
“Material of Environmental Concern” means and includes pollutants, contaminants,
toxic substances, oil as defined in the United States Oil Pollution Act of 1990
and all hazardous substances as defined in the United States Comprehensive
Environmental Response, Compensation and Liability Act 1988;
“MOA” means the Memorandum of Agreement dated 16th May, 2017 entered into
between the Seller, as seller and the Borrower, as buyer, of such Vessel and
includes any and all addenda thereto;
“month” means a period beginning in one calendar month and ending in the next
calendar month on the day numerically corresponding to the day of the calendar
month on which it started, provided that (i) if the period started on the last
Banking Day in a calendar month or if there is no such numerically corresponding
day, it shall end on the last Banking Day in such next calendar month and (ii)
if such numerically corresponding day is not a Banking Day, the period shall end
on the next following Banking Day in the same calendar month but if there is no
such Banking Day it shall end on the preceding Banking Day and “months” and
“monthly” shall be construed accordingly;
“Mortgage” means the first preferred ship mortgage on the Vessel to be executed
by the Borrower in favour of the Lender in form and substance satisfactory to
the Lender as the same may from time to time be amended and/or supplemented;
“Operating Expenses” means the expenses for crewing, victualing, insuring,
maintenance (including dry-docking and special survey cost and expenses),
spares, management and operation of the Vessel which are reasonably incurred for
a vessel of the size and type of the Vessel;
“Operating Account” means the account to be opened and maintained with the
Lending Office or with any other branch of the Lender or any other office of the
Lender or with a bank or financial institution other than the Lender (whether
associated with the Lender or not) which the Lender may designate to the
Borrower at the discretion of the Lender pursuant to Clause 13.8 (Relocation of
Operating Account) and shall include any sub-accounts or call accounts (whether
in Dollars or any other currency) opened under the same designation or any
revised designation or number from time to time notified by the Lender to the
Borrower, to which (inter alia) all Earnings of the Vessel are to be paid in
accordance with the provisions of this Agreement;
“Operator” means any person who is from time to time during the Security Period
concerned in the operation of the Vessel and falls within the definition of
“Company” set out in rule 1.1.2. of the ISM Code;
“Outstanding Indebtedness” means the aggregate of the Loan and interest accrued
and accruing thereon, the Expenses and all other sums of money from time to time
owing by the Borrower to the Lender, whether actually or contingently under this
Agreement and the other Finance Documents;
“Owner” means the Borrower;


12     (J18-185622/C)

--------------------------------------------------------------------------------





“Party” means a party to this Agreement;
"Performance Guarantee" means a performance guarantee to be executed by the
Performance Guarantor in favour of the Borrower whereby the Performance
Guarantor shall guarantee the fulfillment of all the obligations of the ABT
Charterer under the ABT Charterparty in form and substance as the Lender may
approve or require;
“Performance Guarantee Acknowledgement” means an Acknowledgement signed by the
Performance Guarantor whereby the Performance Guarantor shall (inter alia)
acknowledge the Performance Guarantee Assignment;
“Performance Guarantee Assignment” means the specific assignment of the
Borrower’s rights, title and interest to and in any moneys whatsoever payable to
the Borrower under the Performance Guarantee and all other rights and benefits
whatsoever accruing to the Borrower under the Performance Guarantee to be
executed by the Borrower in favour of the Lender and respective notice thereof
to the Performance Guarantor in form and substance as the Lender may approve or
require and shall include the Performance Guarantee Acknowledgement ;
“Performance Guarantor” means Pangaea Logistics Solutions Ltd. of 3rd Floor, Par
La Ville Place, 14 Par La Ville Road, Hamilton HM08, Bermuda;
“Permitted Encumbrance” means any Encumbrance in favour of the Lender created
pursuant to the Security Documents and Permitted Liens;
“Permitted Lien” means any lien on the Vessel for master’s, officers’ or crew’s
wages outstanding in the ordinary course of trading, any lien for salvage, any
ship repairer’s or outfitter’s possessory lien for a sum not (except with the
prior written consent of the Lender which consent will not be unreasonably
withheld) exceeding the Major Casualty Amount, broker’s liens on policies of
insurance in respect of the Vessel and encumbrances over the Vessel created by
the Security Documents;
“Personal Guarantee” means a guarantee given or, as the context may require, to
be given by the Personal Guarantor in form and substance satisfactory to the
Lender as security for the Outstanding Indebtedness and any and all other
obligations of the Borrower under this Agreement;
“Personal Guarantor” means the person nominated by the Borrower and acceptable
to the Lender which gave or, as the context may require, shall or may give the
Personal Guarantee;
“Prohibited Person” means any person (whether designated by name or by reason of
being included in a class of persons) against whom Sanctions are directed;
“Purchase Price” in relation to the Vessel means the price payable by the
Borrower to the Seller of the Vessel pursuant to the terms of the MOA i.e.
$8,700,000 or such other sum as is determined in accordance with the terms and
conditions of the MOA;
“Quotation Day” means, in respect of any period in respect of which LIBOR falls
to be determined under this Agreement, the second Banking Day before the first
day of such period;
“Receiving Bank” means Citibank N.A, 399, Park Avenue, New York 10022, N.Y.,
U.S.A., or such other bank in New York as the Lender may notify to the Borrower;


13     (J18-185622/C)

--------------------------------------------------------------------------------





“Related Company” means any company or other entity which is a Subsidiary of the
Borrower and the Corporate Guarantors and any Subsidiary of any such company or
entity;
“Relevant Jurisdiction” means any jurisdiction in which or where any Security
Party is incorporated, resident, domiciled, has a permanent establishment,
carries on, or has a place of business or is otherwise effectively connected;
“Relevant Party” means the Borrower, the Corporate Guarantors and the Borrower's
and each Corporate Guarantor’s Related Companies (if any);
“Relevant Ship” means the Vessel and any other vessel from time to time (whether
before or after the date of this Agreement) owned, managed or crewed by, or
chartered to, any Relevant Party;
“Registry” in relation to a Flag State means the offices of any registrar,
commissioner or representative of such Flag State of the Vessel who is duly
authorised and empowered to register such Vessel, the Owner’s title to such
Vessel and the relevant Mortgage under the laws of such Flag State through such
Registry;
“Regulatory Agency” means the Government Entity or other organization in the
relevant Flag State which has been designated by the government of the relevant
Flag State to implement and/or administer and/or enforce the provisions of the
ISM Code;
“Repayment Date” means each of the dates specified in Clause 4.1 (Repayment) on
which the Repayment Instalments shall be payable by the Borrower to the Lender;
“Repayment Instalment” means each instalment of the Loan which becomes due for
repayment by the Borrower to the Lender on a Repayment Date pursuant to Clause
4.1 (Repayment);
“Requisition Compensation” means all sums of money or other compensation from
time to time payable by reason of requisition of the Vessel otherwise than by
requisition for hire;
“Sanctions” means any economic or trade sanctions, embargoes, freezing
provisions, prohibitions or other restrictions relating to trading, doing
business, investment, exporting, financing or making assets available (or other
activities similar to or connected with any of the foregoing):
(a)
imposed or enforced by law or regulation of the United States (including but not
limited to, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (OFAC), the U.S. Department of State), and/or the United Kingdom and/or
the Council of the European Union and/or the United Nations and/or its Security
Council and/or the French Republic and/or the Flag State or other relevant
sanctions authority;

(b)
imposed by CISADA; or

(c)
otherwise imposed by any law or regulation by which the relevant Security Party
is bound or, as regards a regulation, compliance with which is reasonable in the
ordinary course of business of the relevant Security Party and for which a
waiver or suspension has not been obtained;

“Security Documents” means:
this Agreement;


14     (J18-185622/C)

--------------------------------------------------------------------------------





the Account Pledge Agreement;
the Approved Manager’s Undertaking;
the General Assignment;
the Mortgage;
any Charterparty Assignment;
the Performance Guarantee Assignment;
the Guarantees; and
any other agreement or document that may have been or shall from time to time
after the date of this Agreement be executed to guarantee and/or secure all or
any part of the Outstanding Indebtedness and/or any and all other obligations of
the Borrower to the Lender pursuant to this Agreement and any other moneys from
time to time owing by the Borrower or the Guarantors or any other person as
security for, or to establish any form of subordination or priorities
arrangement in relation to, any amount payable to the Lender under this
Agreement under or in connection with this Agreement and/or any of the other
documents referred to in this definition, as each such document may from time to
time be amended and/or supplemented, and “Security Document” means any of them
as the context may require;
“Security Parties” means the Borrower, the Guarantors and any other person
(other than the Lender, the Approved Manager and any charterer) which is or may
become a party to any of the Finance Documents and “Security Party” means any of
them as the context may require;
“Security Period” means the period commencing on and including the date hereof
and terminating on and including the date upon which the Loan together with all
interest thereon and all other moneys payable to the Lender under Finance
Documents have been paid in full to the Lender;
“Security Requirement” means the amount in Dollars (as certified by the Lender
whose certificate shall, in the absence of manifest error, be conclusively
binding on the Borrower) which is at any relevant time not less than one hundred
and thirty percent (130%) of the Loan;
“Security Value” means the amount in Dollars (as certified by the Lender whose
certificate shall, in the absence of manifest error, be conclusive and binding
on the Borrower) which, at any relevant time is the aggregate of (i) the Market
Value of the Vessel as most recently determined in accordance with Clause 8.5(b)
(Valuation of Vessel) and (ii) the market value of any additional security
provided under Clause 8.5(a) (Security shortfall-Additional Security) and
accepted by the Lender (if any);
“Seller” means the company appearing in the MOA as seller of the Vessel;
“SMC” means a safety management certificate issued in respect of the Vessel in
accordance with rule 13 of the ISM Code;
“Subsidiary” of a person means any company or entity directly or indirectly
controlled by such person;


15     (J18-185622/C)

--------------------------------------------------------------------------------





“Taxes” includes all present and future taxes, levies, imposts, duties, fees or
charges of whatever nature together with interest thereon and penalties in
respect thereof (except taxes concerning the Lender and/or imposed on the net
income of the Lender) and “Taxation” shall be construed accordingly;
“Total Loss” means:
(a)
actual, constructive, compromised or arranged total loss of the Vessel; or

(b)
the Compulsory Acquisition of the Vessel; or

(c)
the condemnation, capture, seizure, confiscation, arrest or detention of the
Vessel (other than where the same amounts to the Compulsory Acquisition of the
Vessel) by any Government Entity, or by persons acting on behalf of any
Government Entity or otherwise, unless the Vessel be released and restored to
from such condemnation, capture, seizure, confiscation arrest or detention or
within sixty (60) days after the occurrence thereof; and

(d)
the hijacking, capture, seizure or confiscation of the Vessel arising as a
result of a piracy or related incident unless the Vessel be released and
restored to from such hijacking, capture, seizure or confiscation within one
hundred eighty (180) days after the occurrence thereof;

“Vessel” means the bulk carrier motor vessel “FUJISUKA” of approximately 30,057
gt and 18,207 nt, built in Japan the year 2005 by Tsuneishi Shipbuilding Co.,
Ltd., having IMO No. 9317092 and propelled by one oil internal combustion engine
of 7,800 KW, currently registered under the Panamanian flag, purchased by the
Borrower from the Seller pursuant to the terms and conditions of the MOA and
which upon delivery to the Borrower shall be registered under the laws and flag
of Flag State in the ownership of the Borrower and with the new name “BULK
FREEDOM”, together with all her boats, engines, machinery tackle outfit spare
gear fuel consumable and other stores belongings and appurtenances whether on
board or ashore and whether now owned or hereafter acquired and all the
additions, improvements and replacements in or on the above described vessel;
and
“Write-down and Conversion Powers” means:
(a)
in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule; and

(b)
in relation to any other applicable Bail-In Legislation:

(i)
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and



16     (J18-185622/C)

--------------------------------------------------------------------------------





(ii)
any similar or analogous powers under that Bail-In Legislation.

1.3
Interpretation. In this Agreement:

(a)
Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement;

(b)
subject to any specific provision of this Agreement or of any assignment and/or
participation or syndication agreement of any nature whatsoever, reference to
each of the parties hereto and to the other Finance Documents shall be deemed to
be reference to and/or to include, as appropriate, their respective successors
and permitted assigns;

(c)
where the context so admits, words in the singular include the plural and vice
versa;

(d)
the words “including” and “in particular” shall not be construed as limiting the
generality of any foregoing words;

(e)
references to (or to any specified provisions of) a Finance Document or any
other agreement or instrument is a reference to that Finance Document or other
agreement or instrument as it may from time to time be amended, restated,
novated or replaced, however fundamentally, whether before the date of this
Agreement or otherwise;

(f)
references to Clauses and Schedules are to be construed as references to the
Clauses of, and the Schedules to, the relevant Finance Document and references
to a Finance Document include all the terms of that Finance Document and any
Schedules, Annexes or Appendices thereto, which form an integral part of same;

(g)
references to the opinion of the Lender or a determination or acceptance by the
Lender or to documents, acts, or persons acceptable or satisfactory to the
Lender or the like shall be construed as reference to opinion, determination,
acceptance or satisfaction of the Lender at the sole discretion of the Lender,
acting reasonably, and such opinion, determination, acceptance or satisfaction
of the Lender shall be conclusive and binding on the Borrower;

(h)
references to a “regulation” include any present or future regulation, rule,
directive, requirement, request or guideline (whether or not having the force of
law) of any governmental or intergovernmental body, agency, authority, central
bank or government department or any self regulatory or other national or
supra-national authority or organisation and includes (without limitation) any
Basel II Regulation or Basel III Regulation;

(i)
references to any person include such person’s assignees and successors in
title; and

(j)
references to or to a provision of, any law include any amendment, extension,
re-enactment or replacement, whether made before the date of this Agreement or
otherwise;

1.4
Construction of certain terms. In this Agreement:

“asset” includes every kind of property, asset, interest or right, including any
present, future or contingent right to any revenues or other payment;


17     (J18-185622/C)

--------------------------------------------------------------------------------





“company” includes any partnership, joint venture and unincorporated
association;
“consent” includes an authorisation, consent, approval, resolution, licence,
exemption, filing, registration, notarisation and legalisation;
“contingent liability” means a liability which is not certain to arise and/or
the amount of which remains unascertained;
“control” of an entity means:
(a)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

(i)
cast, or control the casting of, more than 50 per cent of the maximum number of
votes that might be cast at a general meeting of that entity; or

(ii)
appoint or remove all, or the majority, of the directors or other equivalent
officers of that entity; or

(iii)
give directions with respect to the operating and financial policies of that
entity with which the directors or other equivalent officers of that entity are
obliged to comply; and/or

(b)
the holding beneficially of more than 50 per cent of the issued share capital of
that entity (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital) (and, for this purpose, any Security Interest over the share
capital shall be disregarded in determining the beneficial ownership of such
share capital);

and “controlled” shall be construed accordingly;
“document” includes a deed; also a letter or fax;
“guarantee” means any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness and “guaranteed” shall be
construed accordingly;
“law” includes any form of delegated legislation, any order or decree, any
treaty or international convention and any regulation or resolution of the
Council of the European Union, the European Commission, the United Nations or
its Security Council;
“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;
“person” includes any individual, firm, company, corporation, unincorporated
body of persons or any state, political sub-division or any agency thereof and
local or municipal authority and any international organisation;


18     (J18-185622/C)

--------------------------------------------------------------------------------





“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms;
“regulation” includes any regulation, rule, official directive, request or
guideline whether or not having the force of law of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self‑regulatory or other authority or organisation;
“right” means any right, privilege, power or remedy, any proprietary interest in
any asset and any other interest or remedy of any kind, whether actual or
contingent, present or future, arising under contract or law, or in equity;
“successor” includes any person who is entitled (by assignment, novation, merger
or otherwise) to any other person’s rights under this Agreement or any other
Finance Document (or any interest in those rights) or who, as administrator,
liquidator or otherwise, is entitled to exercise those rights; and in particular
references to a successor include a person to whom those rights (or any interest
in those rights) are transferred or pass as a result of a merger, division,
reconstruction or other reorganisation of it or any other person;
“liquidation”, “winding up”, “dissolution”, or “administration” of person or a
“receiver” or “administrative receiver” or “administrator” in the context of
insolvency proceedings or security enforcement actions in respect of a person
shall be construed so as to include any equivalent or analogous proceedings or
any equivalent and analogous person or appointee (respectively) under the law of
the jurisdiction in which such person is established or incorporated or any
jurisdiction in which such person carries on business including (in respect of
proceedings) the seeking or occurrences of liquidation, winding-up,
reorganisation, dissolution, administration, arrangement, adjustment, protection
or relief of debtors.
1.5
Same meaning. Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.

1.6
Inconsistency. Unless a contrary indication appears, in the event of any
inconsistency between the terms of this Agreement and the terms of any other
Finance Document when dealing with the same or similar subject matter (other
than as relates to the creation and/or perfection of security) are subject to
the terms of this Agreement and, in the event of any conflict between any
provision of this Agreement and any provision of any Finance Document (other
than in relation to the creation and/or perfection of security) the provisions
of this Agreement shall prevail.

1.7
Finance Documents. Where any other Finance Document provides that Clauses 1.3
(Interpretation) and Clause 1.4 (Construction of certain terms), shall apply to
that Finance Document, any other provision of this Agreement which, by its
terms, purports to apply to all or any of the Finance Documents and/or any
Security Party shall apply to that Finance Document as if set out in it but with
all necessary changes.

2.
THE LOAN

2.1
Commitment to Lend. The Lender, relying upon (inter alia) each of the
representations and warranties set forth in Clause 6 (Representations and
warranties) and in each of the Security Documents, agrees to lend to the
Borrower in one (1) Advance and upon and subject to the terms of this Agreement,
the amount specified in Clause 1.1 (Amount and Purpose) and the Borrower



19     (J18-185622/C)

--------------------------------------------------------------------------------





shall apply all amounts borrowed under the Commitment in accordance with Clause
1.1 (Amount and Purpose).
2.2
Drawdown Notice and commitment to borrow. Subject to the terms and conditions of
this Agreement, the Commitment shall be advanced to the Borrower following
receipt by the Lender from the Borrower of a Drawdown Notice not later than
10:00 a.m. (London time) on the third Banking Day before the date on which the
drawdown is intended to be made.

2.3
Drawdown Notice irrevocable. A Drawdown Notice must be signed by a director or a
duly authorised attorney-in-fact of the Borrower and shall be effective on
actual receipt thereof by the Lender and, once served, it, subject as provided
in Clause 3.6 (Market disruption – Non Availability), cannot be revoked without
the prior consent of the Lender.

2.4
Number of Advances Agreed. The Commitment shall be advanced to the Borrower in
one (1) Advance and any amount undrawn under the Commitment shall be cancelled
and may not be borrowed by the Borrower at a later date.

2.5
Disbursement. Upon receipt of the Drawdown Notice complying with the terms of
this Agreement the Lender shall, subject to the provisions of Clause 7
(Conditions precedent), on the date specified in the Drawdown Notice, make the
Commitment available to the Borrower, and payment to the Borrower shall be made
to the account which the Borrower specifies in the Drawdown Notice.

2.6
Application of Proceeds. Without prejudice to the Borrower’s obligations under
Clause 8.1(c) (Use of Loan proceeds), the Lender is not bound to monitor or
verify the application of any amount borrowed pursuant to this Agreement and
shall have no responsibility for the application of the proceeds of the Loan (or
any part thereof) by the Borrower.

2.7
Termination Date of the Commitment. Any part of the Commitment undrawn and
uncancelled at the end of the Availability Period shall thereupon be
automatically cancelled.

2.8
Evidence. It is hereby expressly agreed and admitted by the Borrower that
abstracts or photocopies of the books of the Lender as well as statements of
accounts or a certificate signed by an authorised officer of the Lender shall be
conclusive binding and full evidence, save for manifest error, on the Borrower
as to the existence and/or the amount of the at any time Outstanding
Indebtedness, of any amount due under this Agreement, of the applicable interest
rate or Default Rate or any other rate provided for or referred to in this
Agreement, the Interest Period, the value of additional securities under Clause
8.5(a) (Security shortfall Additional Security), the payment or non payment of
any amount. Nevertheless, enforcement procedures or any other court or
out-of-court procedure can be commenced by the Lender on the basis of the above
mentioned means of evidence including written statements or certificates of the
Lender.

2.9
Cancellation. The Borrower may, cancel any undrawn part of the Commitment under
this Agreement upon giving the Lender not less than five (5) Banking Days’
notice in writing to that effect, provided, that no Drawdown Notice has been
given to the Lender under Clause 2.2 (Drawdown Notice and commitment to borrow)
for the full amount of the Commitment or in respect of the portion thereof in
respect of which cancellation is required by the Borrower. Any such notice of
cancellation, once given, shall be irrevocable. Any amount cancelled may not be
drawn. Notwithstanding any such cancellation pursuant to this Clause 2.9 the
Borrower shall continue to be liable for any and all amounts due to the Lender
under this Agreement including



20     (J18-185622/C)

--------------------------------------------------------------------------------





without limitation any amounts due to the Lender under Clause 10 (Indemnities -
Expenses – Fees).
2.10
No security or lien from other person. The Borrower has not taken or received,
and the Borrower undertakes that until all moneys, obligations and liabilities
due, owing or incurred by the Borrower under this Agreement and the Security
Documents have been paid in full, it will not take or receive, any security or
lien from any other person liable or for any liability whatsoever.

2.11
Disbursement of the Commitment to Seller’s bank. Notwithstanding the foregoing
provisions of this Clause 2, in the event that the Commitment or any relevant
part thereof (as the case may be) is required to be drawn down prior to the
satisfaction of the requirements of Clause 4 and remitted to the Seller’s Bank
in accordance with Clause 3 of the MOA (the “Seller’s Bank”), the Lender may in
its absolute discretion agree to remit such amount to the Seller’s Bank prior to
the satisfaction of the requirements of Clause 7 expressly subject to the
following conditions:

(a)
such amount is remitted to the Seller’s Bank to be held by it in an account in
the Lender’s name (the “deposit account”) and to the order of the Lender;

(i)
the principal amount (the “deposited amount”) of such funds will only be
released to the Seller upon the Seller’s presentation to the Seller’s Bank of a
copy of the protocol of delivery and acceptance for the Vessel in the form
agreed between the Seller and the relevant Borrower and duly signed on behalf of
the Seller and the Borrower and countersigned by the Lender’s representative;

(ii)
the deposited amount so released may be used only for payment to the account of
the Seller with the Seller’s Bank in satisfaction of the balance of the Purchase
Price of the Vessel; and

(iii)
in the event that none of the said amount so remitted is released in accordance
with the Lender’s instructions or any part thereof is not so released, the
Lender shall instruct the Seller’s Bank five (5) days from the expected Delivery
Date, to pay the said amount and any earned interest to another account of the
Lender and the Borrower shall be obliged to indemnify the Lender in accordance
with Clause 15.1. Any amounts so remitted and returned pursuant to this Clause
will be applied in or towards prepayment of the Loan pursuant to Clause 6.2.

(b)
when either:

(i)
the Commitment or any relevant part thereof (as the case may be) is disbursed
(whether on the expected Delivery Date or thereafter) in accordance with Clause
2.11(a)(i) and (ii) or

(ii)
the Lender withdraws the deposited amount under Clause 2.11(d),

the Borrower shall forthwith upon demand by the Lender pay to the Lender such
amounts that may be certified by the Lender as being the amount required to
indemnify the Lender in respect of the cost to the Lender of funding the
deposited amount from the date of payment thereof to the Seller’s Bank to the
date of disbursement of the deposited amount


21     (J18-185622/C)

--------------------------------------------------------------------------------





to the Seller or the refund of the deposited amount to the Lender less the
amount (if any) of the earned interest received by the Lender from the Seller’s
Bank. For this purpose, the cost of the Lender funding the deposited amount
shall be deemed to be interest at a rate equal to the aggregate of (i) the
Margin and (ii) LIBOR for comparable deposits on a call (day to day) basis.
(c)    the Lender shall have no liability to the Borrower if the Seller’s Bank
fails to carry out any instructions given to it by the Lender to disburse or
refund the deposited amount.
(d)    if, upon being instructed to do so by the Lender, the Seller’s Bank fails
either to apply the deposited amount in full in accordance with Clause
2.11(a)(ii) or to refund the deposited amount in full in accordance with Clause
2.11(a)(iv):
(i)
the Lender shall cease to be obliged to make the Commitment or relevant part
thereof (as the case may be) available unless and until the Seller’s Bank
carries out such instructions;

(ii)
the Borrower shall indemnify the Lender on demand in respect to all losses
certified by the Lender as suffered or incurred by the Lender as a consequence
of the Seller’s Bank failure to carry the Lender’s instructions; and

(iii)
without prejudice to the obligations of the Borrower so to indemnify the Lender
on demand, the Lender shall in good faith take reasonable and proper steps
diligently to seek recovery of the deposited amount from the Seller’s Bank
(provided that prior to taking such action the Borrower shall have agreed to
indemnify the Lender for all costs and expenses which may be incurred in seeking
recovery of such amount, including, without limitation, all legal fees and
disbursements reasonably and properly incurred) and if the Lender shall recover
any part of the deposited amount (and provided that it has previously recovered
full indemnification under Clause 2.11(d)(ii)) the Lender shall, so long as no
Event of Default has occurred and is continuing, pay to the Borrower the amount
so recovered after subtracting any tax suffered or incurred thereon by the
Lender; and

(e)
if, at the time prior to the deposit of funds by the Lender with the Seller’s
Bank, the Lender considers in its reasonable discretion that the Seller’s Bank
will be unable or unwilling for any reason (including, without limitation, by
reason of the Seller’s Bank’s financial position or regulatory requirements
applicable to the Seller’s Bank) to take and fully apply such deposit in
accordance with the requirements of this Clause 2.11, the Lender may in its
absolute discretion decide not to make such deposit and this Agreement shall
thereupon take effect as if this Clause 2.11 does not apply and the Commitment
or relevant part thereof (as the case may be) shall, without prejudice to Clause
7, be made and disbursed in the manner set out in this Agreement.

3.
INTEREST

3.1
Normal Interest Rate. The Borrower shall pay interest on the Loan (or as the
case may be, each portion thereof to which a different Interest Period relates)
in respect of each Interest Period (or part thereof) on each Interest Payment
Date. The interest rate for the calculation of interest shall



22     (J18-185622/C)

--------------------------------------------------------------------------------





be the rate per annum determined by the Lender to be the aggregate of (i) the
Margin and (ii) LIBOR for such Interest Period, unless there is an Alternative
Rate in which case the interest rate for the calculation of interest shall be
the rate per annum determined by the Lender to be the aggregate of (i) the
Margin and (ii) the Alternative Rate.
3.2
Selection of Interest Period.

(a)
Notice: The Borrower may by notice received by the Lender not later than 10:00
a.m. (London time) on the second Banking Day before the beginning of each
Interest Period specify (subject to Clause 3.3 (Determination of Interest
Periods) below) whether such Interest Period shall have a duration of one (1) or
two (2) or three (3) months (or such other period as may be requested by the
Borrower and as the Lender, in its sole discretion, may agree to).

(b)
Failure to notify: If the Borrower fails to notify the Lender by the time
specified in paragraph (a) above, the relevant Interest Period shall be three
(3) months.

(c)
Non-availability of matching deposits for Interest Period selected: If, after
the Borrower has selected an Interest Period longer than 3 months, the Lender
notifies the Borrower by 10.00 a.m. (London time) on the third Banking Day
before the commencement of the Interest Period that it is not satisfied that
deposits in Dollars for a period equal to the Interest Period will be available
to it in the London Interbank Market when the Interest Period commences, the
Interest Period shall be of such duration as the Lender may advise the Borrower
in writing.

3.3
Determination of Interest Periods. Every Interest Period shall, subject to
market availability to be conclusively determined by the Lender, be of the
duration specified by the Borrower pursuant to Clause 3.2 (Selection of Interest
Period) but so that:

(a)
the initial Interest Period applicable to the Loan will commence on the Drawdown
Date and each subsequent Interest Period will commence forthwith upon the expiry
of the preceding Interest Period;

(b)
if any Interest Period would otherwise overrun one or more Repayment Dates,
then, in the case of the last Repayment Date, such Interest Period shall end on
such Repayment Date, and in the case of any other Repayment Date or Dates the
Loan shall be divided into parts so that there is one part equal to the amount
of the Repayment Instalment due on each Repayment Date falling during that
Interest Period and having an Interest Period ending on the relevant Repayment
Date and another part equal to the amount of the balance of the Loan having an
Interest Period determined in accordance with Clause 3.2 (Selection of Interest
Period) and the other provisions of this Clause 3.3 and the expression “Interest
Period in respect of the Loan” when used in this Agreement refers to the
Interest Period in respect of the balance of the Loan; and

(c)
if the Borrower fails to specify the duration of an Interest Period in
accordance with the provisions of Clause 3.2 (Selection of Interest Period) and
this Clause 3.3, such Interest Period shall have a duration of three (3) months
unless another period shall be agreed between the Lender and the Borrower
provided, always, that such period (whether of three months or different
duration) shall comply with this Clause 3.3.



23     (J18-185622/C)

--------------------------------------------------------------------------------





3.4
Default Interest.

(a)
Default interest: If the Borrower fails to pay any sum (including, without
limitation, any sum payable pursuant to this Clause 3.4) on its due date for
payment under any of the Finance Documents, the Borrower shall pay interest on
such sum from the due date up to the date of actual payment (as well after as
before judgement) at the rate determined by the Lender pursuant to this Clause
3.4. The period beginning on such due date and ending on such date of payment
shall be divided into successive periods of not more than three (3) months as
selected by the Lender each of which (other than the first, which shall commence
on such due date) shall commence on the last day of the preceding such period.
The rate of interest applicable to each such period shall be the aggregate (as
determined by the Lender) of (i) two per cent (2%), per annum, (ii) the Margin
and (iii) LIBOR. Such interest shall be due and payable on the last day of each
such period as determined by the Lender and each such day shall, for the
purposes of this Agreement, be treated as an Interest Payment Date, provided
that if such unpaid sum is of principal which became due and payable by reason
of a declaration by the Lender under Clause 9.2 (Consequences of Default –
Acceleration) or a prepayment pursuant to Clause 4.3 (Compulsory Prepayment in
case of Total Loss or sale of the Vessel), Clause 8.5(a) (Security
shortfall-Additional Security), Clause 12.1 (Unlawfulness) and Clause 12.2
(Change of circumstances) on a date other than an Interest Payment Date relating
thereto, the first such period selected by the Lender shall be of a duration
equal to the period between the due date of such principal sum and such Interest
Payment Date and interest shall be payable on such principal sum during such
period at a rate two per cent (2%) above the rate applicable thereto immediately
before it fell due. If for the reasons specified in Clause 3.6 (Market
disruption – Non Availability), the Lender is unable to determine a rate in
accordance with the foregoing provisions of this Clause 3.4 (Default interest),
interest on any sum not paid on its due date for payment shall be calculated at
a rate determined by the Lender to be two per cent (2%) per annum above the
aggregate of (i) the Margin and (ii) the Alternative Rate.

(b)
Compounding of default interest: Any such interest which is not paid at the end
of the period by reference to which it was determined shall be compounded every
6 months and shall be payable on demand.

3.5
Notification of Interest and interest rate. The Lender shall notify the Borrower
promptly of the duration of each Interest Period and of each rate of interest
determined by it under this Clause 3 without prejudice to the right of the
Lender to make determinations at its sole discretion, but this shall not be
taken to imply that the Borrower is liable to pay such interest only with effect
from the date of the Lender's notification. However, omission of the Lender to
make such notification (without the application of the Borrower) will not
constitute and will not be interpreted as if to constitute a breach of
obligation of the Lender except in case of wilful misconduct.

3.6
Market disruption – Non Availability

(a)
Market Disruption Event: If and whenever, at any time prior to the commencement
of any Interest Period, the Lender (in its discretion) shall have reasonably
determined (which reasonable determination shall be conclusive in the absence of
manifest error) that a Market Disruption Event has occurred in relation to the
Loan for any such Interest Period, then the Lender shall forthwith give notice
thereof (a “Determination Notice”)



24     (J18-185622/C)

--------------------------------------------------------------------------------





to the Borrower stating the circumstances falling within Clause 3.6(c) (Meaning
of “Market Disruption Event”) which have caused its notice to be given and the
rate of interest on the Loan (or the relevant part thereof) for that Interest
Period shall be the percentage rate per annum which is the sum of:
(i)
the Margin; and

(ii)
the rate which expresses as a percentage rate per annum the cost to the Lender
of funding the Loan (or the relevant part thereof) from whatever source it may
reasonably select.

(b)
Suspension of drawdown: If the Determination Notice is given before the
Commitment (or a part thereof) is advanced, the Lender's obligation to make the
Commitment (or a part thereof) available shall be suspended while the
circumstances referred to in the Determination notice continue.

(c)
Meaning of “Market Disruption Event”: In this Agreement “Market Disruption
Event” means:

(i)
at or about noon on the Quotation Day for the relevant Interest Period LIBOR is
not available; and/or

(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Lender determines (in its sole discretion) that the cost to
it of obtaining matching deposits in the London Interbank Market to fund the
Loan (or the relevant part thereof) for such Interest Period would be in excess
of the LIBOR for such Interest Period; and

(iii)
before close of business in London on the Quotation Day for the relevant
Interest Period, deposits in Dollars are not available to the Lender in the
London Interbank Market in the ordinary course of business in sufficient amounts
to fund the Loan (or the relevant part thereof) for such Interest Period.

(d)
Alternative basis of interest or funding:

(i)
If a Market Disruption Event occurs and the Lender or the Borrower so requires,
the Lender and the Borrower shall enter into negotiations (for a period of not
more than seven (7) Banking Days (the “Negotiation Period”)) after the giving of
the relevant Determination Notice with a view to agreeing a substitute basis for
determining the rate of interest.

(ii)
Any alternative basis agreed pursuant to paragraph (i) above shall be binding on
the Lender and all Security Parties.

(e)
Alternative basis of interest in absence of agreement: If the Lender and the
Borrower will not enter into negotiations as provided in Clause 3.6(d)(i) or if
an alternative interest rate or alternative basis is not agreed within the
Negotiation Period, and the relevant circumstances are continuing at the end of
the Negotiation Period, then the Lender shall set the following Interest Period
and an interest rate representing the cost of funding of the Lender in Dollars
of the Loan (or the relevant part thereof) plus the Margin for such



25     (J18-185622/C)

--------------------------------------------------------------------------------





Interest Period; if the relevant circumstances are continuing at the end of the
Interest Period so set by the Lender, the Lender shall continue to set the
following Interest Period and an interest rate representing its cost of funding
in Dollars of the Loan (or the relevant part thereof) plus the Margin for such
Interest Period.
(f)
Notice of prepayment: If the Borrower does not agree with an interest rate set
by the Lender under Clause 3.6(e) (Alternative basis of interest in absence of
agreement), the Borrower may give the Lender not less than five (5) Banking
Days’ notice of its intention to prepay the Loan at the end of the interest
period set by the Lender.

(g)
Prepayment; termination of Commitment: A notice under Clause 3.6(f) (Notice of
prepayment) shall be irrevocable; and on or before the last Banking Day of the
interest period set by the Lender, the Borrower shall prepay (without premium or
penalty) the Loan, together with accrued interest thereon at the applicable
interest rate plus the Margin and the balance of the Outstanding Indebtedness.

(h)
Application of prepayment: The provisions of Clause 4 (Repayment-Prepayment)
shall apply in relation to the prepayment made hereunder.

3.7
Interest Derivatives Transactions. The Borrower, in order to manage interest
rate risks, may, subject to the consent of the Lender (which the Lender shall be
in full liberty to withhold), request the Lender (in writing) to enter with the
Borrower into interest derivatives transactions. Any such transaction shall be
subject to the Borrower accepting the Lender’s standard ISDA Master Agreement.

4.
REPAYMENT - PREPAYMENT

4.1
Repayment. The Borrower shall and it is expressly undertaken by the Borrower to
repay the Loan by: (a) twenty (20) consecutive quarterly Repayment Instalments
(the “Repayment Instalments”) to be repaid on each of the Repayment Dates so
that the first be repaid on the date falling three (3) months after the Drawdown
Date and each of the subsequent ones consecutively falling due for payment on
each of the dates falling three (3) months after the immediately preceding
Repayment Date with the last (the 20th) of such Repayment Instalments falling
due for payment on the Final Maturity Date and (b) the Balloon Instalment
falling due for payment on the Final Maturity Date; subject to the provisions of
this Agreement the amount of each Repayment Instalment shall be as follows;

(a)
1st to 8th (both incl.) in the amount of Dollars One hundred seventy five
thousand ($175,000) each; and

(b)
9th to 20th (both incl.) in the amount of Dollars One hundred fifty thousand
($150,000) each;

provided, that (a) if the last Repayment Date would otherwise fall after the
Final Maturity Date, the last Repayment Date shall be the Final Maturity Date,
(b) in the event that the Commitment is not drawn down in full by the last day
of the Availability Period, the amount of each of the Repayment Instalments and
the Balloon Instalment shall be proportionally reduced, (c) there shall be no
Repayment Dates after the Final Maturity Date, (d) on the Final Maturity Date
the Borrower shall also pay to the Lender any and all other moneys then due and
payable under this Agreement and the other Finance Documents and (e) if any of
the Repayment Instalments shall become due on a day which is not a Banking Day,
the due date therefor


26     (J18-185622/C)

--------------------------------------------------------------------------------





shall be extended to the next succeeding Banking Day unless such Banking Day
falls in the next calendar month in which event such due date shall be the
immediately preceding Banking Day.
4.2
Voluntary Prepayment. The Borrower shall have the right, upon giving the Lender
not less than five (5) Banking Days’ notice in writing, to prepay, without
penalty or prepayment fee, part or all of the Loan, in each case together with
all unpaid interest accrued thereon and all other sums of money whatsoever due
and owing from the Borrower to the Lender hereunder or pursuant to the other
Finance Documents and all interest accrued thereon, provided, that:

(a)
the giving of such notice by the Borrower will irrevocably commit the Borrower
to prepay such amount as stated in such notice;

(b)
if the Borrower shall request consent to make such prepayment on a day other
than the last day of an Interest Period the Borrower will pay, in addition to
the amount to be prepaid, any such sum as may be payable to the Lender pursuant
to Clause 10.1 (Indemnity);

(c)
each such prepayment shall be in an amount of $100,000 or a whole multiple
thereof or the balance of the Loan and will be applied by the Lender in or
towards prepayment of the Balloon Instalment and then the remaining Repayment
Instalments in the inverse chronological order of maturity;

(d)
every notice of prepayment shall be effective only on actual receipt (including
by fax) by the Lender, shall be irrevocable and shall oblige the Borrower to
make such prepayment on the date specified;

(e)
the Borrower has provided evidence satisfactory to the Lender that any consent
required by the Borrower or any Security Party in connection with the prepayment
has been obtained and remains in force, and that any regulation relevant to this
Agreement which affects the Borrower or any Security Party has been complied
with;

(f)
no amount prepaid may be re-borrowed; and

(g)
the Borrower may not prepay the Loan or any part thereof, save as expressly
provided in this Agreement or as otherwise agreed by the Lender.

4.3
Compulsory Prepayment in case of Total Loss or sale of the Vessel

(a)
Total Loss: On the Vessel becoming a Total Loss or suffering damage or being
involved in an incident which may, in the reasonable opinion of the Lender,
result in the Vessel being subsequently determined to be a Total Loss:

(i)
prior to the advancing of the Commitment, the obligation of the Lender to
advance the Commitment shall immediately cease and the Commitment shall be
reduced to zero; or

(ii)
in case the Commitment has been already advanced, the Borrower shall prepay the
Outstanding Indebtedness the latest on the date falling one hundred and eighty
(180) days after the occurrence of such Total Loss or the date on which the
relevant Vessel suffered damage or the incident which, in the reasonable



27     (J18-185622/C)

--------------------------------------------------------------------------------





opinion of the Lender, may result in the Vessel being subsequently determined to
be a Total Loss occurred or, if earlier, on the date upon which the insurance
proceeds in respect of such Total Loss are or Requisition Compensation is
received by the Borrower (or the Lender pursuant to the Security Documents).
(iii)
For the purpose of this Agreement a Total Loss shall be deemed to have occurred:

a)
in the case of an actual total loss of the Vessel, at the actual date and time
the Vessel was lost but in the event of the date of the loss being unknown then
the actual total loss shall be deemed to have occurred on the date falling
fifteen (15) days after the date on which the Vessel was last reported;

b)
in the case of a constructive total loss of the Vessel, at the date and time
notice of abandonment (the “NOA date”) of the Vessel is given to the insurers of
the Vessel for the time being (provided a claim for such Total Loss is admitted
by such insurers) or, if such insurers do not admit such a claim on the earlier
of (aa) the date when either the total loss is subsequently admitted by the
insurers, or (bb) a total loss is subsequently adjudged by a competent court of
law or arbitration tribunal to have occurred and (cc) the date falling one
hundred and eighty (180) days after the NOA date, or, in the event that such
notice of abandonment is not given by the Owner to the insurers of the Vessel,
at the date and time on which occurred the incident which may result, in the
reasonable opinion of the Lender, in the Vessel being subsequently determined to
be a Total Loss;

c)
in the case of a compromised or arranged total loss of the Vessel, on the date
upon which a binding agreement as to such compromised or arranged total loss has
been entered into by the then insurers of the Vessel;

d)
in the case of Compulsory Acquisition of the Vessel, on the date upon which the
relevant requisition of title or other compulsory acquisition occurs excluding a
requisition for hire;

e)
in the case of, condemnation, capture, seizure, confiscation, arrest, or
detention of the Vessel (other than where the same amounts to Compulsory
Acquisition of the Vessel) by any Government Entity, or by persons acting on
behalf of any Government Entity or otherwise, which deprives the Owner of the
use of the Vessel for more than sixty (60) days (excluding instances of
requisition for hire), upon the expiry of the period of sixty (60) days after
the date upon which the relevant, condemnation, capture, seizure or
confiscation, arrest or detention occurred; and

f)
in the case of hijacking, capture, seizure or confiscation of the Vessel arising
as a result of a piracy or related incident unless the Vessel be released and
restored to the Owner from such hijacking, capture, seizure



28     (J18-185622/C)

--------------------------------------------------------------------------------





or confiscation within one hundred eighty (180) days after the occurrence
thereof.
(b)
Sale of the Vessel - Refinancing: In the event of a sale or other disposal of
the Vessel, or in case of refinancing by another bank or if the Borrower
requests the Lender’s consent for the discharge of the Mortgage on the Vessel,
the Borrower shall prepay the Outstanding Indebtedness in full.

4.4
Amounts payable on prepayment. Any prepayment of all or part of the Loan under
this Agreement shall be made together with (a) accrued interest on the amount to
be prepaid to the date of such prepayment (calculated, in the case of a
prepayment pursuant to Clause 3.6 (Market disruption – Non Availability) at a
rate equal to the aggregate of the Margin and the cost to the Lender of funding
the Loan), (b) any additional amount payable under Clause 5.3 (Gross Up) and (c)
all other sums payable by the Borrower to the Lender under this Agreement or any
of the other Finance Documents including, without limitation, any amounts
payable under Clause 10 (Indemnities - Expenses – Fees).

5.
PAYMENTS, TAXES, LOAN ACCOUNT AND COMPUTATION

5.1
Payments – No set-off or counterclaims

(a)
The Borrower acknowledges that in performing its obligations under this
Agreement, the Lender will be incurring liabilities to third parties in relation
to the funding of amounts to the Borrower, such liabilities matching the
liabilities of the Borrower to the Lender and that it is reasonable for the
Lender to be entitled to receive payments from the Borrower gross on the due
date in order that the Lender is put in a position to perform its matching
obligations to the relevant third parties. Accordingly, all payments to be made
by the Borrower under this Agreement and/or any of the other Finance Documents
shall be made in full, without any set-off or counterclaim whatsoever and,
subject as provided in Clause 5.3 (Gross Up), free and clear of any deductions
or withholdings or Governmental Withholdings whatsoever, as follows:

(i)
in Dollars, not later than 10:00 a.m. (London time) on the Banking Day (in
Piraeus, Athens, London and New York City) on which the relevant payment is due
under the terms of this Agreement; and

(ii)
to the Receiving Bank for the account of the Lender, reference: “BULK FREEDOM
CORP. - LOAN AGREEMENT DATED: 14TH JUNE, 2017”, provided, however, that the
Lender shall have the right to change the place of account for payment, upon ten
(10) Banking Days’ prior written notice to the Borrower.

(b)
If at any time it shall become unlawful or impracticable for the Borrower to
make payment under this Agreement to the relevant account or bank referred to in
Clause 5.1(a), the Borrower may request and the Lender may agree to alternative
arrangements for the payment of the amounts due by the Borrower to the Lender
under this Agreement or the other Finance Documents.

5.2
Payments on Banking Days. All payments due shall be made on a Banking Day. If
the due date for payment falls on a day which is not a Banking Day, that payment
due shall be made



29     (J18-185622/C)

--------------------------------------------------------------------------------





on the next following Banking Day unless such Banking Day falls in the next
calendar month in which case payment shall be made on the immediately preceding
Banking Day.
5.3
Gross Up. If at any time any law, regulation, regulatory requirement or
requirement of any governmental authority, monetary agency, central bank or the
like compels the Borrower to make payment subject to Governmental Withholdings,
or any other deduction or withholding, the Borrower shall pay to the Lender such
additional amounts as may be necessary to ensure that there will be received by
the Lender a net amount equal to the full amount which would have been received
had payment not been made subject to such Governmental Withholdings or other
deduction or withholding. The Borrower shall indemnify the Lender against any
losses or costs incurred by the Lender by reason of any failure of the Borrower
to make any such deduction or withholding or by reason of any increased payment
not being made on the due date for such payment. The Borrower shall, not later
than thirty (30) days after each deduction, withholding or payment of any
Governmental Withholdings, forward to the Lender official receipts and any other
documentary receipts and any other documentary evidence reasonably required by
the Lender in respect of the payment made or to be made of any deduction or
withholding or Governmental Withholding. The obligations of the Borrower under
this provision shall, subject to applicable law, remain in force notwithstanding
the repayment of the Loan and the payment of all interest due thereon pursuant
to the provisions of this Agreement.

5.4
Loan Account. All sums advanced by the Lender to the Borrower under this
Agreement and all interest accrued thereon and all other amounts due under this
Agreement from time to time and all repayments and/or payments thereof shall be
debited and credited respectively to a separate loan account maintained by the
Lender in accordance with its usual practices in the name of the Borrower. The
Lender may, however, in accordance with its usual practices or for its
accounting needs, maintain more than one account, consolidate or separate them
but all such accounts shall be considered parts of one single loan account
maintained under this Agreement. In case that a ship mortgage in the form of
Account Current is granted as security under this Agreement, the account(s)
referred to in this Clause shall be the Account Current referred to in such
mortgage.

5.5
Computation. All interest and other payments payable by reference to a rate per
annum under this Agreement shall accrue from day to day and be calculated on the
basis of actual days elapsed and a 360 day year.

6.
REPRESENTATIONS AND WARRANTIES

6.1
Continuing representations and warranties. The Borrower hereby represents and
warrants to the Lender that:

(a)
Due Incorporation/Valid Existence: each of the Borrower and the other corporate
Security Parties is duly incorporated and validly existing and in good standing
under the laws of its respective country of incorporation, and has power to own
its respective property and assets, to carry on its respective business as the
same is now being lawfully conducted and to purchase, own, finance and operate
vessels, or, as the case may be, manage vessels, as well as to undertake the
obligations which each has undertaken or shall undertake pursuant to the Finance
Documents;

(b)
Due Corporate Authority: each of the Borrower and the other corporate Security
Parties has power to execute, deliver and perform its obligations under the
Finance Documents



30     (J18-185622/C)

--------------------------------------------------------------------------------





to which it is a party and to borrow the Commitment and each of the corporate
Security Parties has power to execute and deliver and perform its obligations
under the Finance Documents to which it is or is to be a party; all necessary
corporate, shareholder and other action has been taken to authorise the
execution, delivery and performance of the same and no limitation on the powers
of the Borrower to borrow will be exceeded as a result of borrowing the Loan;
(c)
Litigation: no litigation or arbitration, tax claim or administrative proceeding
(including action relating to any alleged or actual breach of the ISM Code and
the ISPS Code) involving a potential liability of the Borrower or any other
Security Party is current or pending or (to its or its officers’ knowledge)
threatened against the Borrower or such other Security Party, which, if
adversely determined, would have a material adverse effect on the business,
position, profitability, assets or the financial condition of any of them;

(d)
No conflict with other obligations: the execution and delivery of, the
performance of its obligations under, and compliance with the provisions of, the
Finance Documents by the relevant Security Parties will not (i) contravene any
existing applicable law, statute, rule or regulation or any judgment, decree or
permit to which the Borrower or any other Security Party is subject, (ii)
conflict with, or result in any breach of any of the terms of, or constitute a
default under, any agreement or other instrument to which the Borrower or any
other Security Party is a party or is subject to or by which it or any of its
property is bound, (iii) contravene or conflict with any provision of the
memorandum and articles of association/articles of
incorporation/by-laws/statutes or other constitutional documents of the Borrower
or any other Security Party or (iv) result in the creation or imposition of or
oblige the Borrower or any other Security Party to create any Encumbrance (other
than a Permitted Encumbrance) on any of the undertakings, assets, rights or
revenues of the Borrower or any other Security Party (other than the Approved
Manager);

(e)
Financial Condition: to the knowledge of the officers/directors of the Borrower
the financial condition of any of the Borrower and the other Security Parties,
the ABT Charterer, the Performance Guarantor has not suffered any material
deterioration since that condition was last disclosed to the Lender;

(f)
No Immunity: neither the Borrower nor any other Security Party nor any of their
respective assets are entitled to immunity on the grounds of sovereignty or
otherwise from any legal action or proceeding (which shall include, without
limitation, suit, attachment prior to judgement, execution or other
enforcement);

(g)
Shipping Company: each of the Borrower and the Approved Manager is a shipping
company involved in the owning or, as the case may be, managing of ships engaged
in international voyages and earning profits in free foreign currency;

(h)
Licences/Authorisation: every consent, authorisation, license or approval of, or
registration with or declaration to, governmental or public bodies or
authorities or courts required by any Security Party to authorise, or required
by any Security Party in connection with, the execution, delivery, validity,
enforceability or admissibility in evidence of each of the Finance Documents or
the performance by each Security Party of its obligations under the Finance
Documents to which such Security Party is or is to



31     (J18-185622/C)

--------------------------------------------------------------------------------





be a party has been obtained or made and is in full force and effect and there
has been no default in the observance of any of the conditions or restrictions
(if any) imposed in, or in connection with, any of the same so far as the
Borrower is aware;
(i)
Perfected Securities: when duly executed and recorded where required, the
Finance Documents will create a perfected security interest in favour of the
Lender, with the intended priority, over the assets and revenues intended to be
covered, valid and enforceable against the Borrower and the other Security
Parties;

(j)
No Notarisation/Filing/Recording: save for the registration of any mortgage in
the Registry, it is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement or any of the
other Finance Documents that it or they or any other instrument be notarised,
filed, recorded, registered or enrolled in any court, public office or elsewhere
or that any stamp, registration or similar tax or charge be paid on or in
relation to this Agreement or the other Finance Documents;

(k)
Validity and Binding effect: the Finance Documents constitute (or upon their
execution - and in the case of any mortgage upon its registration at the
Registry - will constitute) valid and legally binding obligations of the
relevant Security Parties enforceable against the Borrower and the other
Security Parties in accordance with their respective terms and that there are no
other agreements or arrangements which may adversely affect or conflict with the
Finance Documents or the security thereby created; and

(l)
Valid Choice of Law: the choice of law agreed to govern this Agreement and/or
any other Finance Document and the submission to the jurisdiction of the courts
agreed in each of the Finance Documents are or will be, on execution of the
respective Finance Documents, valid and binding on the Borrower and any other
Security Party which is or is to be a party thereto.

6.2
Initial representations and warranties. The Borrower hereby further represents
and warrants to the Lender that:

(a)
Direct obligations - Pari Passu: the obligations of the Borrower under this
Agreement are direct, general and unconditional obligations of the Borrower and
rank at least pari passu with all other present and future unsecured and
unsubordinated Financial Indebtedness of the Borrower with the exception of any
obligations which are mandatorily preferred by law;

(b)
Information: all information, accounts, statements of financial position,
exhibits and reports furnished by or on behalf of any Security Party to the
Lender in connection with the negotiation and preparation of this Agreement and
each of the other Finance Documents are true and accurate in all material
respects and not misleading, do not omit material facts and all reasonable
enquiries have been made to verify the facts and statements contained therein;
to the best knowledge of the directors/officers of the Borrower, there are no
other facts the omission of which would make any fact or statement therein
misleading and, in the case of accounts and statements of financial position,
they have been prepared in accordance with generally accepted accounting
principles which have been consistently applied;

(c)
No Default: no Default has occurred and is continuing;



32     (J18-185622/C)

--------------------------------------------------------------------------------





(d)
No Taxes: no Taxes are imposed by deduction, withholding or otherwise on any
payment to be made by the Borrower under this Agreement and/or any other of the
Finance Documents or are imposed on or by virtue of the execution or delivery of
this Agreement and/or any other of the Finance Documents or any document or
instrument to be executed or delivered hereunder or thereunder. In case that any
Tax exists now or will be imposed in the future, it will be borne by the
Borrower;

(e)
No Default under other Financial Indebtedness: neither the Borrower nor the
Guarantors (or any of them) is in Default under any agreement relating to
Financial Indebtedness to which it is a party or by which it may be bound;

(f)
No Default under MOA: the Borrower is not in default in respect of any of its
obligations under the MOA;

(g)
MOA valid: the copy of the MOA to be delivered to the Lender shall be a true and
complete copy of such document constituting valid and binding obligations of the
parties thereto enforceable in accordance with its terms and no amendments
thereto or variations thereof shall have been (or will be) agreed nor shall any
action been taken by the parties thereto which would in any way render such
document inoperative or unenforceable;

(h)
No rebates: there will be no commissions, rebates premiums or other payments by
or to or on account of the Borrower, any other Security Party or, to the
knowledge of the Borrower, any other person in connection with the MOA other
than as shall be disclosed to the Lender by the Borrower in writing;

(g)
Ownership/Flag/Seaworthiness/Class/Insurance of the Vessel: the Vessel on the
Delivery Date will be:

(i)
in the absolute and free from Encumbrances (other than in favour of the Lender)
ownership of the Borrower who is and will on and after the Delivery Date be the
sole legal and beneficial owner of the Vessel;

(ii)
registered in the name of the Borrower through the Registry under the laws and
flag of the Flag State;

(iii)
operationally seaworthy and in every way fit for service;

(iv)
classed with the Classification Society and such class will be free of any
overdue requirements and recommendations of the Classification Society affecting
class;

(v)
insured in accordance with the provisions of this Agreement and the Mortgage;

(vi)
managed by the Approved Manager; and

(vii)
in full compliance with the ISM and the ISPS Code;

(h)
No Charter: unless otherwise permitted in writing by the Lender, the Vessel will
not on or before the Drawdown Date be subject to any charter or contract (other
than the ABT Charterparty) nor to any agreement to enter into any charter or
contract which, if entered into after the Drawdown Date would have required the
consent of the Lender under any



33     (J18-185622/C)

--------------------------------------------------------------------------------





of the Finance Documents and there will not on or before the Drawdown Date be
any agreement or arrangement whereby the Earnings of the Vessel may be shared
with any other person;
(i)
No Encumbrances: neither the Vessel, nor its Earnings, Requisition Compensation
or Insurances nor any other properties or rights which are, or are to be, the
subject of any of the Security Documents nor any part thereof will, on the
Drawdown Date, be subject to any Encumbrances other than Permitted Encumbrances
or otherwise permitted by the Security Documents;

(j)
Compliance with Environmental Laws and Approvals: except as may already have
been disclosed by the Borrower in writing to, and acknowledged in writing by the
Lender:

(i)
the Borrower and its Related Companies have complied with the provisions of all
Environmental Laws;

(ii)
the Borrower and its Related Companies have obtained all Environmental Approvals
and are in compliance with all such Environmental Approvals; and

(iii)
neither the Borrower nor any of its Related Companies has received notice of any
Environmental Claim that the Borrower or any of its Related Companies is not in
compliance with any Environmental Law or any Environmental Approval;

(k)
No Environmental Claims: except as may already have been disclosed by the
Borrower in writing to, and acknowledged in writing by, the Lender:

(i)
there is no Environmental Claim pending or, to the best of the Borrower’s
knowledge and belief, threatened against the Borrower or the Vessel or the
Borrower’s Related Companies or any other Relevant Ship; and

(ii)
there has been no emission, spill, release or discharge of a Material of
Environmental Concern from the Vessel or any other Relevant Ship or any vessel
owned by, managed or crewed by or chartered to the Borrower to the best of
Borrower’s knowledge and belief which could give rise to an Environmental Claim;

(l)
Copies true and complete: the copies of the MOA, the Management Agreement the
ABT Charterparty and the Performance Guarantee delivered or to be delivered to
the Lender pursuant to Clause 7.2 (Conditions precedent to the making of the
Commitment) is, or will when delivered be, true and complete copies of such
documents; such documents will, when delivered, constitute valid and binding
obligations of the parties thereto enforceable in accordance with their
respective terms and there will have been no amendments or variations thereof or
defaults thereunder;

(m)
Application made for DOC and SMC: in relation to the Vessel, the Operator has
applied to the appropriate Regulatory Agency for a DOC for itself and an SMC in
respect of the Vessel to be issued pursuant to the ISM Code within any time
limit required or recommended by such Regulatory Agency and that neither the
Borrower nor any Operator is aware of any reason why such application may be
refused;



34     (J18-185622/C)

--------------------------------------------------------------------------------





(n)
Compliance with the ISM code: the Vessel complies and will comply on the
Drawdown Date and the Operator complies with the requirements of the ISM Code
and the SMC which has been or, as the case may be, shall be issued in respect of
the Vessel and shall remain valid on the Drawdown Date and thereafter throughout
the Security Period;

(o)
Compliance with ISPS Code: the Owner will on the Drawdown Date have a valid and
current ISSC in respect of the Vessel and the Vessel is and will be in full
compliance with the ISPS Code;

(p)
FATCA: None of the Security Parties is a FATCA FFI or a US Tax Obligor.

(q)
Shareholding: 100% of the shares and voting rights in the Borrower are legally
and beneficially owned by the Beneficial Shareholders disclosed to the Lender in
the negotiation of this Agreement and confirmed in writing prior to the date
hereof;

(r)
Sanctions:

(i)
none of the Security Parties is a Prohibited Person nor is owned or controlled
by, or acting directly or indirectly on behalf of or for the benefit of, a
Prohibited Person and the Borrower does not own or control a Prohibited Person;
and

(ii)
no proceeds of the Loan shall be made available, directly or indirectly, to or
for the benefit of a Prohibited Person or otherwise shall be, directly or
indirectly, applied in a manner or for a purpose prohibited by Applicable
Sanctions.

(s)
Taxes paid: the Borrower has paid all taxes applicable to, or imposed on or in
relation to itself, its business or the Vessel; and

(t)
Compliance with certain undertakings: At the date of this Agreement, the
Borrower is in compliance with Clauses 8.2(a) (Negative pledge), 8.2(g) (No
other obligations) and 11.2 (Maintenance of Securities).

6.3
Acting for its own account - Money laundering. The Borrower represents and
warrants and confirms that it is the beneficiary of the Loan made or to be made
available to it and it will promptly inform the Lender by written notice if it
is not, or ceases to be, the beneficiary and notify the Lender in writing of the
name and the address of the new beneficiary/beneficiaries; the Borrower is aware
that under applicable money laundering provisions, it has an obligation to state
for whose account the Loan is obtained; the Borrower confirms that, by entering
into this Agreement and the other Finance Documents, it is acting on its own
behalf and for its own account and it is obtaining the Loan for its own account.
In relation to the borrowing by the Borrower of the Loan, the performance and
discharge of its obligations and liabilities under this Agreement or any of the
other Finance Documents and the transactions and other arrangements effected or
contemplated by this Agreement or any of the Documents to which the Borrower is
a party, it is acting for its own account and that the foregoing will not
involve or lead to a contravention of any law, official requirement or other
regulatory measure or procedure which has been implemented to combat “money
laundering” (as defined in Article 1 of the Directive (91/308/EEC) of the
Council of the European Community).



35     (J18-185622/C)

--------------------------------------------------------------------------------





6.4
Representations Correct. At the time of entering into this Agreement all above
representations and warranties or any other information given by any of the
Borrower and the Guarantors to the Lender are true and accurate.

6.5
Repetition of Representations and Warranties. The representations and warranties
in this Clause 6 (except in relation to the representations and warranties in
Clause 6.2 (Initial representations and warranties)) shall be deemed to be
repeated by the Borrower on the Drawdown Date and on each Interest Payment Date
throughout the Security Period as if made with reference to the facts and
circumstances existing on each such day.

7.
CONDITIONS PRECEDENT

7.1
Conditions precedent to the execution of this Agreement. The obligation of the
Lender to make the Commitment or any part thereof available shall be subject to
the condition that the Lender shall have received, not later than three (3)
Banking Days before the day on which the Drawdown Notice in respect of the
Commitment or such part thereof is given, the following documents and evidence
in form substance satisfactory to the Lender:

(a)
Constitutional Documents: a duly certified true copy of the Articles of
Incorporation and By-Laws or the Memorandum and Articles of Association, or of
any other constitutional documents, as the case may be, of each corporate
Security Party;

(b)
Certificates of incumbency: a recent certificate of incumbency of each corporate
Security Party issued by the appropriate authority or, as appropriate, signed by
the secretary or a director thereof, stating the officers and the directors of
each of them;

(c)
Shareholding: a recent certificate as to the shareholding of the Borrower issued
by an appropriate authority or, at the discretion of the Lender, signed by the
secretary or a director of the Borrower as the case may be, stating respectively
the full names and addresses of the person or persons beneficially entitled as
shareholders/ stockholders of the entire issued and outstanding shares/ stock of
each of them;

(d)
Resolutions: minutes of separate meetings of the directors and (if required)
shareholders of each corporate Security Party at which there was approved (inter
alia) the entry into, execution, delivery and performance of this Agreement, the
other Finance Documents and any other documents executed or to be executed
pursuant hereto or thereto to which the relevant corporate Security Party is or
is to be a party;

(e)
Powers of Attorney: the original of any power(s) of attorney and any further
evidence of the due authority of any person signing this Agreement, the other
Finance Documents, and any other documents executed or to be executed pursuant
hereto or thereto on behalf of any corporate person;

(f)
Consents: evidence that all necessary licences, consents, permits and
authorisations (including exchange control ones) have been obtained by any
Security Party for the execution, delivery, validity, enforceability,
admissibility in evidence and the due performance of the respective obligations
under or pursuant to this Agreement and the other Finance Documents;

(g)
Fees: evidence that the fees referred to in Clause 10.10 (Fees) have been paid
in full;



36     (J18-185622/C)

--------------------------------------------------------------------------------





(h)
DOC: a copy of the DOC applicable to Approved Manager certified as true and in
effect;

(i)
Other documents: any other documents or recent certificates or other evidence
which would be required by the Lender in relation to any corporate Security
Party evidencing that the relevant Security Party has been properly established,
continues to exist validly and is in good standing;

(j)
MOA-Management Agreement-Charterparty: a copy of each of the following documents
certified as true and complete by the legal counsel of the Borrower:

(i)
The MOA;

(ii)
the Management Agreement evidencing that the Vessel is managed by the Approved
Manager on terms acceptable to the Lender; and

(iii)
the ABT Charterparty; and

(k)
Operating Account: evidence that the Operating Account has been duly opened and
all mandate forms and other legal documents required for the opening of an
account under any applicable law, as well as signature cards and properly
adopted authorizations have been duly delivered to and have been accepted by the
compliance department of the Lender; and

(l)
Beneficial Shareholders: a statement to the Lender from individual(s) acceptable
to the Lender confirming the identity of the Beneficial Shareholders of the
Borrower.

7.2
Conditions precedent to the making of the Commitment. The obligation of the
Lender to advance the Commitment (or any part thereof) is subject to the further
condition that the Lender shall have received prior to the drawdown or, where
this is not possible, simultaneously with the drawdown of the Commitment or the
relevant part thereof:

(a)
Drawdown Notice: the Drawdown Notice duly executed, issued and delivered to the
Lender as provided in Clause 2.2 (Drawdown Notice and commitment to borrow);

(b)
Security Documents: each of the Security Documents duly executed and where
appropriate duly registered with the Registry or any other competent authority
(as required);

(c)
Title and no Encumbrances: evidence that, prior to or simultaneously with the
drawdown or release of the Loan the Vessel is duly registered in the ownership
of the Borrower with the Registry and under the laws and flag of the Flag State
free from any Encumbrances save for those in favour of the Lender and otherwise
as contemplated herein;

(d)
Insurances: evidence in form and substance satisfactory to the Lender that each
Vessel has been or will on the Delivery Date be insured in accordance with the
insurance requirements provided for in this Agreement and the other Security
Documents (in amounts not less than such sum which is at least equal to the
greater of (i) the full Market Value of the Vessel and (ii) 125% of the amount
of the Loan) together with an opinion from insurance consultants (appointed by
the Lender at the Borrower’s expense) as to



37     (J18-185622/C)

--------------------------------------------------------------------------------





the adequacy of the insurances effected or to be effected in respect of the
Vessel, to be followed by full copies of cover notes, policies, certificates of
entry or other contracts of insurance and irrevocable authority is hereby given
to the Lender at any time at its discretion to obtain copies of the policies,
certificates of entry or other contracts of insurance from the insurers and/or
obtain any information in relation to the Insurances relating to the Vessel;
(e)
Insurers’ confirmations: all necessary confirmations from the insurers of the
Vessel that they will issue letters of undertaking and endorse notice of
assignment and loss payable clauses on the Insurances, in form and substance
satisfactory to the Lender in its sole discretion (and - in the event of fleet
cover - accompanied by waivers for liens for unpaid premium of other vessels
managed by the Approved Manager and which are not subject to any mortgage in
favour of the Lender) and (if required by the Lender) an opinion signed by an
independent firm of marine insurance brokers appointed and/or approved by the
Lender at the expenses of the Borrower confirming the adequacy of the Insurances
maintained on the Vessel;

(f)
MII: the MII shall have been effected by the Lender, but at the expense of the
Borrower as provided in Clause 10.8 (MII costs);

(g)
Access to class records: due authorisation from the Borrower in form and
substance satisfactory to the Lender authorising the Lender to have access
and/or obtain any copies of class records or other information at its discretion
from the Classification Society of the Vessel, provided however, that the Lender
shall not exercise such right unless and until an Event of Default has occurred
and is continuing;

(h)
Notices of assignment: duly executed notices of assignment in the form
prescribed by the Security Documents;

(i)
No Encumbrances: evidence that no Encumbrances are registered against the Vessel
on her previous register;

(j)
Performance Guarantee: the Performance Guarantee duly executed by the
Performance Guarantor and evidence of the authority of the signatory thereof;

(k)
Seller’s title: evidence to the full satisfaction of the Lender, proving the
Seller’s title to the Vessel free of any Encumbrances, debts or claims of any
nature whatsoever;

(l)
Seller’s documents: duly certified copies of corporate documentation of the
Seller - comparable at the discretion of the Lender to that provided in Clause
7.1 - proving the due incorporation and existence of the Seller and the due
authorisation of the sale of the Vessel and the execution of all documents
required in connection therewith;

(m)
Bill of Sale - PDA: duly certified copy of the Bill of Sale, the protocol of
delivery and acceptance of the Vessel as well as of all other Seller’s
documents;

(n)
Payment of Purchase Price: evidence that the initial deposit in respect of the
Vessel and all other sums of money (other than the Commitment or any part
thereof) required to be paid by the Borrower to the Seller pursuant to the MOA
have been duly paid;



38     (J18-185622/C)

--------------------------------------------------------------------------------





(o)
Mortgage registration; evidence that the Mortgage has been or immediately after
the drawdown or release of the Loan will be registered against the Vessel
through the Registry under the laws and flag of the Flag State;

(p)
Trading certificates: upon issuance, copies of the trading certificates of the
Vessel certified as true and complete by the legal counsel of the Borrower
evidencing the same to be valid and in force;

(q)
Class confirmation: evidence from the Classification Society that on the date
hereof the Vessel is and on the Delivery Date remains classed with the class
notation (referred to in the Mortgage), with the Classification Society or to a
similar standard with another classification society of like standing to be
specifically approved by the Lender and remains free from any overdue
requirements or recommendations affecting her class;

(r)
Trim and stability booklet: if so requested by the Lender, a copy of the trim
and stability booklet certifying the lightweight of the Vessel certified as true
and complete by the legal counsel of the Borrower;

(s)
DOC and application for SMC: a certified copy of the DOC issued to the Operator
of the Vessel and either (i) a certified copy of the SMC for the Vessel or (ii)
evidence satisfactory to the Lender that the Operator has applied to the
relevant Regulatory Agency for an SMC for the Vessel to be issued pursuant to
the ISM Code within any applicable time limit and copies of such ISM Code
Documentation as the Lender may by written notice to the Borrower have
requested, certified as true and complete in all material respects by the
Borrower or the Approved Manager.

(t)
ISM Code Documentation: copies of such applications for ISM Code Documentation
as the Lender may by written notice to the Borrower have requested not later
than two (2) days before the Drawdown Date certified as true and complete in all
material respects by the Borrower and the Approved Manager;

(u)
ISPS Code compliance:

(i)
evidence satisfactory to the Lender that the Vessel is subject to a ship
security plan which complies with the ISPS Code (such as proof that a security
plan has been submitted to the recognized organisation for approval); and

(ii)
a copy, certified as a true and complete copy of the ISSC for the Vessel
delivered to the Lender on the Drawdown Date;

(v)
Valuation: charter free valuation of the Vessel, at the Borrower’s expense, as
at a date determined by the Lender but in any event prior to the expected
Drawdown Date, made on the basis and in the manner specified in Clause 8.5(b)
(Valuation of Vessel) and showing the amount of the Commitment not more than 65%
of the a Purchase Price of the Vessel;

(w)
Insurance Letter: the Insurance Letter duly executed;

(x)
Acknowledgement of Receipt: a receipt in writing in form and substance
satisfactory to the Lender including an acknowledgement and admission of the
Borrower and/or any



39     (J18-185622/C)

--------------------------------------------------------------------------------





other Security Party to the effect that the Commitment or relevant part thereof
(as the case may be) was drawn by the Borrower and a declaration by the Borrower
that all conditions precedent have been fulfilled or waived by the Lender as
provided in this Agreement, that there is no Event of Default and that all the
representations and warranties are true and correct;
(y)
Legal opinions: draft opinions from lawyers appointed by the Lender as to all
the matters referred to in Clauses 6.1(a) (Due Incorporation/Valid Existence)
and (b) (Due Corporate Authority) and all such aspects of law as the Lender
shall deem relevant to this Agreement and the other Finance Documents and any
other documents executed pursuant hereto or thereto and any further legal or
other expert opinion as the Lender at its sole discretion may require;

(z)
Flag State opinion: draft opinion of legal advisers to the Lender on matters of
the laws of the Flag State of the Vessel;

(aa)
Condition survey report: if the Lender so requires, a satisfactory to the Lender
physical condition survey report on the Vessel together with a comprehensive
record inspection from a surveyor appointed by the Lender, at the Borrower’s
expense;

(bb)
ABT Charterparty: evidence satisfactory to the Lender that the Vessel, with
effect from not later than the Drawdown Date, is time-chartered employed upon
delivery under the ABT Charterparty;

(cc)
Confirmation from agents: confirmation from any agents nominated in this
Agreement and elsewhere in the other Security Documents for the acceptance of
any notice or service of process, that they consent to such nomination; and

(dd)
Capital controls: the Capital Controls Approval has been obtained.

7.3
No change of circumstances. The obligation of the Lender to advance the
Commitment or any part thereof is subject to the further condition that at the
time of the giving of the Drawdown Notice and on the Drawdown Date:

(a)
Representations and warranties: the representations and warranties set out in
Clause 6 (Representations and warranties) and in each of the other Finance
Documents are true and correct on and as of each such time as if each was made
with respect to the facts and circumstances existing at such time;

(b)
No Default: no Default shall have occurred and be continuing or would result
from the drawdown; and

(c)
No change: the Lender shall be satisfied that there has been no change in the
ownership, management, operations and/or material adverse change in the
financial condition of any Security Party which (change) might, in the sole
opinion of the Lender, be detrimental to the interests of the Lender; and

(d)
No Market Disruption Event: none of the circumstances contemplated by Clause 3.6
(Market disruption – Non Availability) has occurred and is continuing.



40     (J18-185622/C)

--------------------------------------------------------------------------------





7.4
Know your customer and money laundering compliance. The obligation of the Lender
to advance the Commitment or any part thereof is subject to the further
condition that the Lender, prior to or simultaneously with the drawdown, shall
have received, to the extent required by any change in applicable law and
regulation or any changes in the Lender’s own internal guidelines since the date
on which the applicable documents and evidence were delivered to the Lender
pursuant to Clause 8.8 (Know your customer and money laundering compliance),
such further documents and evidence as the Lender shall require to identify the
Borrower and the other Security Parties and any other persons involved or
affected by the transaction(s) contemplated by this Agreement.

7.5
Further documents. Without prejudice to the provisions of this Clause 7 the
Borrower hereby undertakes with the Lender to make or procure to be made such
amendments and/or additions to any of the documents delivered to the Lender in
accordance with this Clause 7 and to execute and/or deliver to the Lender or
procure to be executed and/or delivered to the Lender such further documents as
the Lender and its legal advisors may reasonably require to satisfy themselves
that all the terms and requirements of this Agreement have been complied with.

7.6
Waiver of conditions precedent. The conditions specified in this Clause 7 are
inserted solely for the benefit of the Lender and may be waived by the Lender in
whole or in part and with or without conditions. Without prejudice to any of the
other provisions of this Agreement, in the event that the Lender, in its sole
and absolute discretion, makes the Commitment available to the Borrower prior to
the satisfaction of all or any of the conditions referred to in Clauses 7.1
(Conditions precedent to the execution of this Agreement), 7.2 (Conditions
precedent to the making of the Commitment) and 7.3 (No change of circumstances),
the Borrower hereby covenants and undertakes to satisfy or procure the
satisfaction of such condition or conditions by no later than fifteen (15) days
after the Drawdown Date or within such longer period as the Lender may, in its
sole and absolute discretion, agree to or specify.

8.
COVENANTS

8.1
General. The Borrower hereby undertakes with the Lender that, from the date of
this Agreement and until the full and complete payment and discharge of the
Outstanding Indebtedness, it will:

(a)
Notice on material adverse change or Default: promptly inform the Lender upon
becoming aware of any occurrence which might materially adversely affect the
ability of any Security Party to perform its obligations under any of the
Finance Documents and, without limiting the generality of the foregoing, will
inform the Lender of any Default forthwith upon becoming aware thereof and will
from time to time, if so requested by the Lender, confirm to the Lender in
writing that, save as otherwise stated in such confirmation, no Default has
occurred and is continuing;

(b)
Consents and licenses: without prejudice to Clause 6 (Representations and
warranties) Clause and 7 (Conditions precedent), obtain or cause to be obtained,
maintain in full force and effect and comply in all material respects with the
conditions and restrictions (if any) imposed in, or in connection with, every
consent, authorisation, license or approval of governmental or public bodies or
authorities or courts and do or cause to be done, all other acts and things
which may from time to time be necessary or desirable under applicable law for
the continued due performance of all the obligations of the Security Parties
under each of the Finance Documents;



41     (J18-185622/C)

--------------------------------------------------------------------------------





(c)
Use of Loan proceeds: use the Loan exclusively for the purposes specified in
Clause 1.1 (Amount and Purpose);

(d)
Pari passu: ensure that its obligations under this Agreement shall, without
prejudice to the provisions of this Clause 8.1, at all times rank at least pari
passu with all its other present and future unsecured and unsubordinated
Financial Indebtedness with the exception of any obligations which are
mandatorily preferred by law and not by contract;

(e)
Financial statements: furnish the Lender with audited annual financial
statements of the Pangaea Corporate Guarantor, which to include the Borrower on
a consolidated basis, by auditors acceptable to the Lender, prepared in
accordance with internationally accepted accounting principles and practices
consistently applied in respect of each Financial Year as soon as practicable
but not later than 180 days after the end of the Financial Year to which they
relate, commencing with Financial Year ending on 31st December, 2017;

(f)
Provision of further information: promptly, when requested, provide the Lender
with such financial and other information and accounts relating to the business,
undertaking, assets, liabilities, revenues, financial condition or affairs of
the Borrower and the Corporate Guarantors and such other further general
information relating to the Borrower and the Corporate Guarantors, as the Lender
from time to time may reasonably require;

(g)
Financial Information: provide the Lender from time to time as the Lender may
reasonably request with information on the financial conditions, actual and
projected for the following 12 month period, cash flow position, commitments and
operations of the Borrower including cash flow analysis and voyage accounts of
the Vessel with a breakdown of income and running expenses showing net trading
profit, trade payables and trade receivables, such financial details to be
certified by an authorized signatory of the Borrower as to their correctness;

(h)
Information on the employment of the Vessel: provide the Lender from time to
time as the Lender may request with information on the employment of the Vessel,
as well as on the terms and conditions of any charterparty, contract of
affreightment, agreement or related document in respect of the employment of the
Vessel, such information to be certified by one of the directors of the Borrower
as to their correctness;

(i)
Banking operations: ensure that all banking operations in connection with the
Vessel are carried out through the Lending Office of the Lender;

(j)
Subordination: ensure that all Financial Indebtedness of the Borrower to its
shareholders, to any of its Related Companies, is fully subordinated to the
rights of the Lender under the Finance Documents, all in a form acceptable to
the Lender, and to subordinate to the rights of the Lender under the Finance
Documents any Financial Indebtedness issued to it by its shareholders, any of
its Related Company, all in a form acceptable to the Lender;

(k)
Obligations under Finance Documents: duly and punctually perform each of the
obligations expressed to be assumed by it under the Finance Documents;



42     (J18-185622/C)

--------------------------------------------------------------------------------





(l)
Payment on demand: pay to the Lender on demand any sum of money which is payable
by the Borrower to the Lender under this Agreement but in respect of which it is
not specified in any other Clause when it is due and payable; and

(m)
Compliance with Laws and Regulations: to comply, or procure compliance with all
laws or regulations relating to the Borrower and/or the Vessel, its ownership,
operation and management or to the business of the Borrower and cause this
Agreement and the other Finance Documents to comply with and satisfy all the
requirements and formalities established by the applicable laws to perfect this
Agreement and the other Finance Documents as valid and enforceable Finance
Documents;

(n)
Compliance with ISM Code:     procure that the Approved Manager and any
Operator:

(i)
will comply with and ensure that the Vessel and any Operator by no later than
the Drawdown Date complies with the requirements of the ISM Code, including (but
not limited to) the maintenance and renewal of valid certificates pursuant
thereto throughout the Security Period;

(ii)
immediately inform the Lender if there is any threatened or actual withdrawal of
the Borrower’s, the Approved Manager’s or an Operator’s DOC or the SMC in
respect of the Vessel; and

(iii)
promptly inform the Lender upon the issue to the Borrower, the Approved Manager
or any Operator of a DOC and to the Vessel of an SMC or the receipt by the
Borrower, the Approved Manager or any Operator of notification that its
application for the same has been realised;

(o)
Compliance with ISPS Code: procure that the Approved Manager or any Operator
will:

(i)
maintain at all times a valid and current ISSC in respect of the Vessel;

(ii)
immediately notify the Lender in writing of any actual or threatened withdrawal,
suspension, cancellation or modification of the ISSC in respect of the Vessel;
and

(iii)
procure that the Vessel will comply at all times with the ISPS Code;

(p)
Maintenance of legal and beneficial interest in the Vessel: hold the legal title
to, and own the entire beneficial interest in the Vessel, its Insurances and
Earnings, free from all Encumbrances and other interests and rights of every
kind, except for those created by the Finance Documents and the effect of
assignments contained in the Finance Documents; and

(q)
Maintenance of Encumbrances:

(i)
at its own cost, do all that it reasonably can to ensure that any Finance
Document validly creates the obligations and the Encumbrances which it purports
to create; and



43     (J18-185622/C)

--------------------------------------------------------------------------------





(ii)
without limiting the generality of paragraph (q) above, at its own cost,
promptly register, file, record or enrol any Finance Document with any court or
authority in all Relevant Jurisdictions, pay any stamp, registration or similar
tax in all Relevant Jurisdictions in respect of any Finance Document, give any
notice or take any other step which may be or has become necessary or desirable
for any Finance Document to be valid, enforceable or admissible in evidence or
to ensure or protect the priority of any Encumbrance which it creates;

(r)
Notification of litigation: provide the Lender with details of any legal or
administrative action involving the Borrower, any Security Party, the Vessel,
the Earnings or the Insurances as soon as such action is instituted or it
becomes apparent to the Borrower that it is likely to be instituted, unless it
is clear that the legal or administrative action cannot be considered material
in the context of any Finance Document.

(s)
Registered Office: maintain its registered office at the address referred to in
the recital; and will not establish, or do anything as a result of which it
would be deemed to have, a place of business in the United Kingdom or the United
States of America;

(t)
Compliance with Covenants: duly and punctually perform all obligations under
this Agreement and the other Finance Documents; and

(u)
Application of FATCA: The Borrower shall procure that, unless otherwise agreed
by the Lender, no Security Party shall become a FATCA FFI or a US Tax Obligor.

8.2
Negative undertakings. The Borrower hereby undertakes with the Lender that, from
the date of this Agreement and so long as any moneys are owing under the Finance
Documents and until the full and complete payment and discharge of the
Outstanding Indebtedness, it will not, without the prior written consent of the
Lender:

(a)
Negative pledge:

(i)
permit any Encumbrance (other than a Permitted Encumbrance) to subsist, arise or
be created or extended over all or any part of its present or future
undertakings, assets, rights or revenues to secure or prefer any present or
future Financial Indebtedness or other liability or obligation of the Borrower
or any other person; and

(ii)
cease to hold the legal title to the Vessel, its Insurances and Earnings, free
from all Encumbrances and other interests and rights of every kind, except for
those created by the Finance Documents and the effect of the assignments
contained in the General Assignment and any other Finance Documents;

(b)
No further Financial Indebtedness: incur no further Financial Indebtedness nor
authorise or accept any capital commitments (other than that normally associated
with the day to day operations, trading, maintenance and repair of the Vessel)
nor enter into any agreement for payment on deferred terms or hire agreement
other in the ordinary course of Vessel’s operations;

(c)
No merger: merge or consolidate with any other person;



44     (J18-185622/C)

--------------------------------------------------------------------------------





(d)
No disposals:

(i)
sell, transfer, abandon, lend, lease or otherwise dispose of or cease to
exercise direct control over any part of its present or future undertaking,
assets, rights or revenues (otherwise than by transfers, sales or disposals for
full consideration in the ordinary course of operations and trading) whether by
one or a series of transactions related or not; and

(ii)
transfer, lease or otherwise dispose of any debt payable to it or any other
right (present, future or contingent right) to receive a payment, including any
right to damages or compensation;

(e)
No other business: undertake any type of business other than the ownership and
operation of the Vessel and the chartering of the Vessel to third parties;

(f)
No acquisitions: acquire any further assets other than the Vessel and rights
arising under contracts entered into by or on behalf of the Borrower in the
ordinary course of its business of owning, operating, maintaining, repairing,
trading and chartering the Vessel;

(g)
No other obligations: incur any liability or obligations except liabilities and
obligations arising under the Finance Documents or contracts entered into in the
ordinary course of its business of owning, operating, maintaining, repairing and
chartering the Vessel (and for the purposes of this Clause 8.2(g) (No other
obligations) fees to be paid pursuant to the Management Agreement in respect of
the Vessel shall be considered as permitted obligations under the Finance
Documents);

(h)
No borrowing: incur any Borrowed Money except for Borrowed Money pursuant to the
Finance Documents or in the ordinary course of its business of owning,
operating, maintaining, repairing trading and chartering the Vessel;

(i)
No repayment of borrowings: repay the principal of, or pay interest on or any
other sum in connection with, any of its Borrowed Money except for Borrowed
Money pursuant to the Finance Documents or in the ordinary course of business;

(j)
No Payments: unless otherwise provided in this Agreement and the other Finance
Documents (and then only to the extent expressly permitted by the same) not pay
out any funds (whether out of the Earnings or out of moneys collected under the
General Assignment and/or the other Finance Documents or not) to any person
except in connection with the administration of the Borrower and the operation
and/or maintenance and/or repair and/or trading of the Vessel;

(k)
No guarantees: issue any guarantees or indemnities or otherwise become directly
or contingently liable for the obligations of any person, firm, or corporation
except pursuant to the Finance Documents and except for, in the case of the
Borrower, guarantees or indemnities from time to time required in the ordinary
course of business or by any protection and indemnity or war risks association
with which the Vessel is entered, guarantees required to procure the release of
the Vessel from any arrest, detention, attachment or levy or guarantees or
undertakings required for the salvage of the Vessel;



45     (J18-185622/C)

--------------------------------------------------------------------------------





(l)
No loans: make any loans or advances to, or any investments in any person, firm,
corporation, joint venture or other entity including (without limitation) any
loan or advance or grant any credit (save for normal trade credit in the
ordinary course of business) to any officer, director, stockholder or employee
or any other company managed by the Approved Manager directly or through the
managers of the Vessel or agree to do so;

(m)
No securities: permit any Financial Indebtedness of the Borrower to any person
(other than the Lender) to be guaranteed by any person (save for guarantees or
indemnities from time to time required in the ordinary course of business or by
any protection and indemnity or war risks association with which the Vessel is
entered, guarantees required to procure the release of the Vessel from any
arrest, detention, attachment or levy or guarantees or undertakings required for
the salvage of the Vessel);

(n)
No dividends or distributions: (since the Earnings are assigned to the Lender
under the General Assignment) declare or pay any dividends or other distribution
under any name or description upon any of the issued shares or otherwise dispose
of any of its present or future assets, undertakings, rights or revenues (which
are all assigned to the Lender) to any of the shareholders of the Borrower;

(o)
No Subsidiaries: form or acquire any Subsidiaries.

(p)
Maintenance of business structure: change the nature, organisation and conduct
of the business of the Borrower and the Seamar Corporate Guarantor as owner of
the Vessel or as manager of vessels, as the case may be, or carry on any
business other than the business carried on at the date of this Agreement;

(q)
Maintenance of legal structure: ensure that none of the documents defining the
constitution of the Borrower and the Corporate Guarantors shall be materially
(in the Lender’s opinion) altered in any manner whatsoever;

(r)
No Encumbrance of assets: allow any part of its undertaking, property, assets or
rights, whether present or future, to be mortgaged, charged, pledged, used as a
lien or otherwise encumbered (except in favor of the Lender under the Finance
Documents) without the prior written consent of the Lender;

(s)
Control: ensure that no change shall be made directly or indirectly in the
ownership, beneficial ownership, control or management of the Borrower and the
Corporate Guarantors or any share therein, or of the Vessel, as a result of
which less than 100% of the shares and voting rights in the Borrower and in the
Seamar Corporate Guarantor remain in the ultimate legal and beneficial ownership
of the Beneficial Shareholders disclosed to the Lender at the negotiation of
this Agreement and confirmed in writing on or before the date hereof; and

(t)
Master Agreement Derivatives: not enter into any transaction in a derivative
other than any under a master agreement entered into with the Lender.

8.3
Undertakings concerning the Vessel. The Borrower hereby undertakes with the
Lender that, from the date of this Agreement and so long as any moneys are owing
under the Finance



46     (J18-185622/C)

--------------------------------------------------------------------------------





Documents and until the full and complete payment and discharge of the
Outstanding Indebtedness, it will:
(a)
Chartering: not without the prior written consent of the Lender (and then only
subject to such conditions as the Lender may impose) let or agree to let the
Vessel:

(i)
on demise charter for any period; or

(ii)
by any time or consecutive voyage charter (other than the ABT Charterparty) for
a term which exceeds or which by virtue of any optional extensions therein
contained may exceed twelve (12) months’ duration; or

(iii)
on terms whereby more than four months’ hire (or the equivalent) is payable in
advance; or

(iv)
other than on an arm’s length basis;

(b)
Approved Manager: not without the prior written consent of the Lender (and then
only subject to such conditions as the Lender may impose) appoint a manager of
the Vessel other than the Approved Manager;

(c)
Ownership/Management/Control: ensure that the Vessel will be registered on the
Drawdown Date or the Delivery Date in the ownership of the Owner under the laws
of the Flag State and thereafter ensure that the Vessel will maintain her
registration, ownership, management, control and beneficial ownership;

(d)
Class: ensure that the Vessel will remain in class free of overdue
recommendations or average damage affecting class or permitted by the
Classification Society and provide the Lender on demand with copies of all class
and trading certificates of the Vessel;

(e)
Insurances: ensure that all Insurances (as defined in the relevant
Mortgage/General Assignment) of the Vessel are maintained and comply with all
insurance requirements specified in this Agreement and in the relevant Mortgage
and in case of failure to maintain the Vessel so insured, authorise the Lender
(and such authorisation is hereby expressly given to the Lender) to have the
right but not the obligation to effect such Insurances on behalf of the Owner
(and in case that the Vessel remains in port for an extended period to effect
port risks insurances at the cost of the Borrower which, if paid by the Lender,
shall be Expenses);

(f)
Transfer/Encumbrances: not without the prior written consent of the Lender sell
or otherwise dispose of the Vessel or any share therein or create or agree to
create or permit to subsist any Encumbrance over the Vessel (or any share or
interest therein) other than Permitted Encumbrances;

(g)
Not imperil Flag, Ownership, Insurances: ensure that the Vessel is maintained
and trades in conformity with the laws of the Flag State, of its owning company
or of the nationality of the officers, the requirements of the Insurances and
nothing is done or permitted to be done which could endanger the flag of the
Vessel or its unencumbered (other than Encumbrances in favour of the Lender and
Encumbrances permitted by this Agreement) ownership or its Insurances;



47     (J18-185622/C)

--------------------------------------------------------------------------------





(h)
Mortgage Covenants: always comply with all the covenants provided for in the
Mortgage;

(i)
Assignment of Earnings: not assign or agree to assign otherwise than to the
Lender the Earnings or any part thereof.

(j)
Sharing of Earnings:

(i)
not enter into any agreement or arrangement for the sharing or pooling of the
Earnings; and/or

(ii)
not enter into any agreement or arrangement for the postponement of any date on
which any Earnings are due; the reduction of the amount of any Earnings or
otherwise for the release or adverse alteration of any right of the Borrower to
any Earnings; and/or

(iii)
not enter into any agreement or arrangement for the release of, or adverse
alteration to, any guarantee or Encumbrance relating to any Earnings.

(k)
Long chartering: ensure and procure that in the event of the Vessel being
employed under a Charterparty of a duration longer than 12 months, (a) the
Borrower shall execute and deliver to the Lender within fifteen (15) days of
signing thereof a specific Charterparty Assignment in favour of the Lender of
the benefit of such Charterparty and a notice of any such assignment addressed
to the relevant charterer and endorsed with an acknowledgement of receipt by the
relevant charterer, all in form and substance satisfactory to the Lender or (b)
alternatively at the discretion of the Lender, a copy of irrevocable
instructions of the Owner of the Vessel to the charterer for the payment of the
hire to the Lender and/or a copy of the charterparty with appropriate
irrevocable notation;

(l)
No freight derivatives: not enter into or agree to enter into any freight
derivatives or any other instruments which have the effect of hedging forward
exposures to freight derivatives without the Lender’s consent;

(m)
Vessels’ inspection: once a year and at any time following an Event of Default
which is continuing, at the request of the Lender to be provided with reasonable
notice, permit the Lender (i) by surveyors or other persons appointed by it in
its behalf to board the Vessel at all reasonable times (but in any event without
interfering with the Vessel’s trading schedule and operations) for the purpose
of inspecting her condition or for the purpose of satisfying itself with regard
to proposed or executed repairs and to afford all proper facilities for such
inspections and (ii) at any time by financial or insurance advisors or other
persons appointed by the Lender to review the operating and insurance records of
the Vessel and the Owner thereof and the costs (as supported by vouchers) of any
and all such valuations shall be borne by the Borrower;

(n)
Compliance with Environmental Laws: comply with, and procure that all
Environmental Affiliates of any Relevant Party comply with, all Environmental
Laws including without limitation, requirements relating to manning and
establishment of financial responsibility and to obtain and comply with, and
procure that all Environmental



48     (J18-185622/C)

--------------------------------------------------------------------------------





Affiliates of such Relevant Party obtain and comply with, all Environmental
Approvals and to notify the Lender forthwith:
(i)
of any Environmental Claim for an amount or amounts in aggregate exceeding Two
hundred thousand Dollars ($200,000) made against the Vessel, any Relevant Ship
and/or her respective owner; and

(ii)
upon becoming aware of any incident which may give rise to an Environmental
Claim and to keep the Lender advised in writing of the Borrower’s response to
such Environmental Claim on such regular basis and in such detail as the Lender
shall require.

8.4
Validity of Securities - Earnings - Taxes etc. The Borrower hereby undertakes
with the Lender that, from the date of this Agreement and so long as any moneys
are owing under the Finance Documents and until the full and complete payment
and discharge of the Outstanding Indebtedness, it will:

(a)
Validity: ensure and procure that all governmental or other consents required by
law and/or any other steps required for the validity, enforceability and
legality of this Agreement and the other Finance Documents are maintained in
full force and effect and/or appropriately taken;

(b)
Earnings: ensure and procure that, unless and until directed by the Lender
otherwise (i) all the Earnings of the Vessel shall be paid to the Operating
Account and (ii) the persons from whom the Earnings are from time to time due
are irrevocably instructed to pay them to the said Operating Account or to such
account in the name of the Borrower as shall be from time to time determined by
the Lender in accordance with the provisions hereof and of the relevant Security
Documents;

(c)
Taxes: pay all Taxes, assessments and other governmental charges when the same
fall due, except to the extent that the same are being contested in good faith
by appropriate proceedings and adequate reserves have been set aside for their
payment if such proceedings fail;

(d)
Shareholding: upon the Lender’s request, a recent certificate as to the
shareholding of each of the Borrower and the Seamar Corporate Guarantor issued
by an appropriate authority or, at the discretion of the Lender, signed by the
secretary or a director of the Borrower or the Seamar Corporate Guarantor, as
the case may be, stating respectively the full names and addresses of the
Beneficial Shareholders in each of the Borrower and the Seamar Corporate
Guarantor; and

(e)
Additional Documents: from time to time and within fifteen (15) days after the
request of the Lender execute and deliver to the Lender or procure the execution
and delivery to the Lender of all such documents as shall be deemed desirable at
the reasonable discretion of the Lender for giving full effect to this
Agreement, and for perfecting, protecting the value of or enforcing any rights
or securities granted to the Lender under any one or more of this Agreement, the
other Finance Documents and any other documents executed pursuant hereto or
thereto and in case that any conditions precedent (with the Lender’s consent)
have not been fulfilled prior to the relevant Drawdown Date, such conditions
shall be complied with within fifteen (15) Banking Days after the



49     (J18-185622/C)

--------------------------------------------------------------------------------





Lender’s written request (unless the Lender agrees otherwise in writing) and
failure to comply with this covenant shall be an Event of Default.
8.5
Secured Value to Security Requirement ratio - Valuation of the Vessel

(a)
Security shortfall - Additional Security: If at any time during the Security
Period, the Security Value shall be less than the Security Requirement, the
Lender may give notice to the Borrower requiring that such deficiency be
remedied and then the Borrower shall (unless the sole cause of such deficiency
is the Total Loss of the Vessel and the Borrower is in full compliance with its
obligations in relation to such Total Loss) either:

(i)
prepay (in accordance with Clause 4.2 (Voluntary prepayment) (but without regard
to the requirement for five (5) Banking days notice) within a period of thirty
(30) days of the date of receipt by the Borrower of the Lender’s said notice
such sum in Dollars as will result in the Security Requirement after such
prepayment (taking into account any other repayment of the Loan made between the
date of the notice and the date of such prepayment) being at least equal to the
Security Value; or

(ii)
within thirty (30) days of the date of receipt by the Borrower of the Lender’s
said notice constitute to the satisfaction of the Lender such further security
for the Loan as shall be acceptable to the Lender having a value for security
purposes (as determined by the Lender in its absolute discretion) at the date
upon which such further security shall be constituted which, when added to the
Security Value, shall not be less than the Security Requirement as at such date.
Such additional security shall be constituted by:

a)
additional pledged cash deposits in favor of the Lender in an amount equal to
such shortfall with the Lender and in an account and manner to be determined by
the Lender; and/or

b)
any other security acceptable to the Lender at its absolute discretion to be
provided in a manner determined by the Lender.

Any such additional security provided by the Borrower shall be promptly released
by the Lender once the Security Requirement ratio has been restored. The
provisions of Clauses 4.2 (Voluntary prepayment) and 4.4 (Amounts payable on
prepayment) shall apply to prepayments under Clause 8.5(a)(i).
(b)
Valuation of Vessel: The Vessel shall, for the purposes of this Clause 8.5, be
valued in Dollars not more than once a year but at any time that the Lender may
require after an Event of Default has occurred by one (1) Approved Shipbroker
appointed by the Lender, (such valuation to be made without, unless required by
the Lender, physical inspection, and on the basis of a sale for prompt delivery
for cash at arms length on normal commercial terms as between a willing buyer
and a willing seller, without taking into account the benefit of any
Charterparty or other engagement concerning the Vessel). The Lender and the
Borrower agree to accept the valuation made by the Approved Shipbroker appointed
as aforesaid as conclusive evidence of the Market Value of the Vessel at the
date of such valuation and that such valuation shall constitute the Market Value
of the Vessel for the purposes of this Clause 8.5.



50     (J18-185622/C)

--------------------------------------------------------------------------------





The value of the Vessel determined in accordance with the provisions of this
Clause 8.5 shall be binding upon the Borrower and the Lender until such time as
any further such valuations shall be obtained.
(c)
Information: The Borrower undertakes to the Lender to provide the Lender and any
such Approved Shipbrokers such information concerning the Vessel and its
condition as such Approved Shipbrokers may reasonably require for the purpose of
making any such valuation.

(d)
Costs: All costs in connection with the Lender obtaining any valuation of the
Vessel referred to in Clause 8.5(b) (Valuation of Vessel), and any valuation of
any additional security for the purposes of ascertaining the Security Value at
any time or necessitated by the Borrower electing to constitute additional
security pursuant to Clause 8.5(a)(ii) and all legal and other expenses incurred
by the Lender in connection with any matter arising out of this Clause 8.5 shall
be borne by the Borrower.

(e)
Valuation of additional security: For the purpose of this Clause 8.5, the market
value of any additional security provided or to be provided to the Lender shall
be determined by the Lender in its absolute discretion without any necessity for
the Lender assigning any reason thereto and if such security consists of a
vessel shall be that shown by a valuation complying with the requirements of
Clause 8.5(b) (Valuation of Vessel) (whereas the costs shall be borne by the
Borrower in accordance with Clause 8.5(d) (Costs)) or if the additional security
is in the form of a cash deposit full credit shall be given for such cash
deposit on a Dollar for Dollar basis.

(f)
Documents and evidence: In connection with any additional security provided in
accordance with this Clause 8.5, the Lender shall be entitled to receive such
evidence and documents of the kind referred to in Clause 7.1 (Conditions
precedent to the execution of this Agreement) as may in the Lender’s opinion be
appropriate and such favourable legal opinions as the Lender shall in its
absolute discretion require.

8.6
Sanctions. The Borrower shall ensure that:

(a)
the Vessel will not be employed, and will not suffer the Vessel to be employed,
and the Borrower will not conduct or undertake any business:

(i)
in breach of any embargo or sanction or prohibited order (or any similar order
or directive) of:

a)
the United Nations Security Council;

b)
the European Union;

c)
the United Kingdom;

d)
the United States of America;

e)
the Flag State;

f)
any state of which any officer or crew member of the Vessel is a national as
they apply to their members or nationals; and



51     (J18-185622/C)

--------------------------------------------------------------------------------





(ii)
in any trade, carriage of goods or business which is forbidden by the laws of
the United Kingdom or the United States of America as they apply to their
members or nationals, or any law applicable to the Borrower, the Approved
Manager, any charterer of the Vessel or any country which the Vessel may visit;
or

(iii)
in carrying illicit or prohibited goods; or

(iv)
in a way which may make it liable to be condemned by a prize court or destroyed,
seized or confiscated; or

(v)
in any manner contrary to any law or regulation in any relevant jurisdiction
including but not limited to the any Applicable Sanctions; and

(b)
generally, it will comply, or procure compliance with any Applicable Sanctions.

8.7
Covenants for the Securities Parties. The Borrower hereby undertakes with the
Lender that, from the date of this Agreement and so long as any moneys are owing
under the Finance Documents and while all or any part of the Commitment remains
outstanding, it will ensure and procure that all other Security Parties (other
than the Approved Manager, except where appropriate in its capacity as Approved
Manager) and each of them duly and punctually comply, with the covenants in
Clauses 8.1 (General), 8.3 (Undertakings concerning the Vessel), 8.4 (Validity
of Securities - Earnings - Taxes etc.), 8.5 (Security cover - Valuation of the
Vessel) and 8.6 (Sanctions) which are applicable to them mutatis mutandis.

8.8
Know your customer and money laundering compliance. The Borrower hereby
undertakes with the Lender that, from the date of this Agreement and so long as
any moneys are owing under the Finance Documents and while all or any part of
the Commitment remains outstanding, it will provide the Lender, or procure the
provision of, such documentation and other evidence as the Lender shall from
time to time require, based on applicable law and regulations from time to time
and the Lender’s own internal guidelines from time to time to identify the
Borrower and the other Security Parties, including the disclosure in writing of
the ultimate legal and beneficial owner or owners of such entities, and any
other persons involved or affected by the transaction(s) contemplated by this
Agreement in order for the Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.



52     (J18-185622/C)

--------------------------------------------------------------------------------





9.
EVENTS OF DEFAULT

9.1
Events. There shall be an Event of Default if:

(a)
Non‑payment: any Security Party fails to pay any sum payable by it under any of
the Finance Documents at the time, in the currency and in the manner stipulated
in the Finance Documents (and so that, for this purpose, sums payable on demand
shall be treated as having been paid at the stipulated time if paid within five
(5) Banking Days of demand and other sums due shall be treated as having been
paid at the stipulated time if paid within three (3) Banking Days of its falling
due); or

(b)
Breach of Insurance and certain other obligations: the Borrower fails to obtain
and/or maintain the Insurances (as defined in, and in accordance with the
requirements of, the Finance Documents) or if any insurer in respect of such
Insurances cancels the Insurances or disclaims liability by reason, in either
case, of mis‑statement in any proposal for the Insurances or for any other
failure or default on the part of the Borrower or any other person or the
Borrower commits any breach of or omits to observe any of the obligations or
undertakings expressed to be assumed by it under Clause 8 (Covenants), and, in
respect of any such failure, cancellation, disclaim, breach or omission which in
the opinion of the Lender is capable of remedy, such action as the Lender may
require shall not have been taken within fifteen (15) days of the Lender
notifying in writing the relevant Security Party of such default and of such
required action; or

(c)
Breach of other obligations: any Security Party commits any breach of or omits
to observe any of its obligations or undertakings expressed to be assumed by it
under any of the Finance Documents (other than those referred to in Clauses
9.l(a) (Non‑payment) and 9.1(b) (Breach of Insurance and certain other
obligations) above) and, in respect of any such breach or omission which in the
opinion of the Lender is capable of remedy, such action as the Lender may
require shall not have been taken within fifteen (15) days of the Lender
notifying in writing the relevant Security Party of such default and of such
required action; or

(d)
Misrepresentation: any representation or warranty made or deemed to be made or
repeated by or in respect of any Security Party in or pursuant to any of the
Finance Documents or in any notice, certificate or statement referred to in or
delivered under any of the Finance Documents is or proves to have been incorrect
or misleading in any material respect; or



53     (J18-185622/C)

--------------------------------------------------------------------------------





(e)
Cross‑default: any Financial Indebtedness of any of the Borrower and the
Guarantors relating to an amount exceeding Three hundred thousand Dollars
($300,000) is not paid when due (unless contested in good faith) or any
Financial Indebtedness of any of the Borrower and the Guarantors relating to an
amount exceeding Three hundred thousand Dollars ($300,000) becomes (whether by
declaration or automatically in accordance with the relevant agreement or
instrument constituting the same) due and payable prior to the date when it
would otherwise have become due (unless as a result of the exercise by such
Security Party of a voluntary right of prepayment), or the Lender of any of the
Borrower and the Guarantors becomes entitled to declare any such Financial
Indebtedness due and payable or any facility or commitment available to any of
the Borrower and the Guarantors relating to such Financial Indebtedness is
withdrawn, suspended or cancelled by reason of any default (however described)
of the person concerned unless the relevant Security Party shall have satisfied
the Lender that such withdrawal, suspension or cancellation will not affect or
prejudice in any way the relevant Security Party’s ability to pay its debts as
they fall due, or any guarantee given by any of the Borrower and the Guarantors
in respect of Financial Indebtedness relating to an amount exceeding Three
hundred thousand Dollars ($300,000) is not honoured when due and called upon
unless contested in good faith; or

(f)
Legal process: any judgment or order made or commenced in good faith by a person
against any of the Borrower and the Guarantors relating to an amount exceeding
Three hundred thousand Dollars ($300,000) is not stayed or complied with within
fifteen (15) days or a good faith creditor attaches or takes possession of, or a
distress, execution, sequestration or other bonafide process is levied or
enforced upon or sued out against, any of the undertakings, assets, rights or
revenues of any of the Borrower and the Guarantors and is not discharged within
fifteen (15) days; or

(g)
Insolvency: any Security Party becomes insolvent or stops or suspends making
payments (whether of principal or interest) with respect to all or any class of
its debts or announces an intention to do so; or

(h)
Reduction or loss of capital: a meeting is convened by either of the Borrower
and the Corporate Guarantors for the purpose of passing any resolution to
purchase, reduce or redeem any of its share capital; or

(i)
Winding up: any petition is presented or other step is taken for the purpose of
winding up any Security Party or an order is made or resolution passed for the
winding up of any Security Party or a notice is issued convening a meeting for
the purpose of passing any such resolution; or

(j)
Administration: any petition is presented or other step is taken for the purpose
of the appointment of an administrator of any Security Party or an
administration order is made in relation to any Security Party; or

(k)
Appointment of receivers and managers: any administrative or other receiver is
appointed of any Security Party or any part of its assets and/or undertaking or
any other steps are taken to enforce any Encumbrance over all or any part of the
assets of any Security Party; or



54     (J18-185622/C)

--------------------------------------------------------------------------------





(l)
Compositions: any steps are taken, or negotiations commenced, by any Security
Party or by any of its creditors with a view to the general readjustment or
rescheduling of all or part of its indebtedness or to proposing any kind of
composition, compromise or arrangement involving such company and any of its
creditors provided, however, that if the relevant Security Party is able to
provide such evidence as is satisfactory in all respects to the Lender that such
rescheduling will not relate to any payment default or anticipated default the
same shall not constitute an Event of Default; or

(m)
Analogous proceedings: there occurs, in relation to any Security Party, in any
country or territory in which any of them carries on business or to the
jurisdiction of whose courts any part of their assets is subject, any event
which, in the opinion of the Lender, appears in that country or territory to
correspond with, or have an effect equivalent or similar to, any of those
mentioned in Clauses 9.1(f) (Legal process) to (l) (Compositions) (inclusive) or
any Security Party otherwise becomes subject, in any such country or territory,
to the operation of any law relating to insolvency, bankruptcy or liquidation;
or

(n)
Cessation of business: any Security Party suspends or ceases or threatens to
suspend or cease to carry on its business; or

(o)
Seizure: all or a material part of the undertaking, assets, rights or revenues
of, or shares or other ownership interests in, any Security Party are seized,
nationalised, expropriated or compulsorily acquired by or under the authority of
any government and such seizure is not lifted within forty five (45) days; or

(p)
Invalidity: any of the Finance Documents shall at any time and for any reason
become invalid or unenforceable or otherwise cease to remain in full force and
effect unless remedied within fifteen (15) days, or if the validity or
enforceability of any of the Finance Documents shall at any time and for any
reason be contested by any Security Party which is a party thereto, or if any
such Security Party shall deny that it has any, or any further, liability
thereunder; or

(q)
Unlawfulness: it becomes impossible or unlawful at any time for any Security
Party, to fulfil any of the covenants and obligations expressed to be assumed by
it in any of the Finance Documents or for the Lender to exercise the rights or
any of them vested in it under any of the Finance Documents or otherwise; or

(r)
Repudiation: any Security Party repudiates any of the Finance Documents or does
or causes or permits to be done any act or thing evidencing an intention to
repudiate any of the Finance Documents; or

(s)
Encumbrances enforceable: any Encumbrance (other than Permitted Liens) in
respect of any of the property (or part thereof) which is the subject of any of
the Finance Documents becomes enforceable; or



55     (J18-185622/C)

--------------------------------------------------------------------------------





(t)
Material adverse change: there occurs, in the reasonable opinion of the Lender,
a material adverse change in the financial condition of any of the Borrower and
the Guarantors as described by the Borrower or any of the Guarantors to the
Lender in the negotiation of this Agreement, which might, in the opinion of the
Lender, materially adversely impair the ability of the above Security Parties
(or any of them) to perform their respective obligations under this Agreement
and the Finance Documents to which is or is to be a party; or

(u)
Arrest: the Vessel is arrested, confiscated, seized, taken in execution,
impounded, forfeited, detained in exercise or purported exercise of any
possessory lien or other claim or otherwise taken from the possession of the
Owner and the Owner shall fail to procure the release of the Vessel within a
period of forty five (45) days thereafter; or

(v)
Registration: the registration of the Vessel under the laws and flag of the Flag
State is cancelled or terminated without the prior written consent of the Lender
or, if the Vessel is only provisionally registered on the relevant Drawdown Date
and is not permanently registered under the laws and flag of the Flag State at
least fifteen (15) days prior to the deadline for completing such permanent
registration; or

(w)
Unrest: the Flag State of the Vessel becomes involved in hostilities or civil
war or there is a seizure of power in such Flag State by unconstitutional means
if, in any such case, (a) such event could in the opinion of the Lender
reasonably be expected to have a material adverse effect on the security
constituted by any of the Finance Documents and (b) the Borrower has failed
within thirty (30) days from receiving notice from the lender to this effect
(which notice shall have been sent following consultation with the Borrower) to
(i) delete the Vessel from its Flag State and (ii) re-register the Vessel under
another Flag State approved by the lender in its sole discretion through a
relevant Registry, in each case, at the Borrower’s cost and expense; or

(x)
Environment: any Relevant Party and/or the Approved Manager and/or any of their
respective Environmental Affiliates fails to comply with any Environmental Law
or any Environmental Approval or the Vessel or any Relevant Ship is involved in
any incident which gives rise or which may give rise to any Environmental Claim,
if in any such case, such non compliance or incident or the consequences thereof
could (in the reasonable opinion of the Lender) be expected to have a material
adverse effect on the business assets, operations, property or financial
condition of the Borrower or any other Security Party or on the security created
by any of the Finance Documents; or

(y)
P&I: any Security Party or any other person fails or omits to comply with any
requirements of the protection and indemnity association or other insurer with
which the Vessel is entered for insurance or insured against protection and
indemnity risks (including oil pollution risks) to the effect that any cover in
relation to the said Vessel (including without limitation, liability for
Environmental Claims arising in jurisdictions where the Vessel operates or
trades) is or may be liable to cancellation, qualification or exclusion at any
time; or

(z)
Change of Management: the Vessel ceases to be managed by the Approved Manager
(for any reason other than the reason of a Total Loss or sale of the Vessel)
without the approval of the Lender and the Borrower fails to appoint another
Approved Manager prior to the termination of the mandate with the previous
Approved Manager; or



56     (J18-185622/C)

--------------------------------------------------------------------------------





(aa)
Deviation of Earnings: any Earnings of the Vessel are not paid to the Operating
Account for any reason whatsoever (other than with the Lender’s prior written
consent); or

(bb)
Operating Account: any moneys are withdrawn from the Operating Account other
than in accordance with Clauses 8.4(b) (Earnings) and 13 (Operating Account) of
the Loan Agreement; or



57     (J18-185622/C)

--------------------------------------------------------------------------------





(cc)
ISM Code and ISPS Code: (without prejudice to the generality of Clause 9.1(c)
(Breach of other obligations)) for any reason whatsoever the provisions of
Clause 8.1(o) (Compliance with ISM Code) and (p) (Compliance with ISPS Code) are
not complied with and the Vessel ceases to comply with the ISM Code or, as the
case may be, the ISPS Code; or

(dd)
Material events: any other event or events (whether related or not) occurs or
circumstance arises which constitutes a material (in the opinion of the Lender)
adverse change, from the position applicable as at the date of this Agreement,
in the business, affairs or condition (financial or otherwise) of the Borrower
and the Corporate Guarantors) (including any such material adverse change
resulting from an Environmental Incident) the effect of which is likely, in the
opinion of the Lender, to impair, delay or prevent the due fulfilment by the
Borrower and the Corporate Guarantors of any of its respective obligations or
undertakings contained in this Loan Agreement or any of the other Finance
Documents and/or materially and adversely to affect the security created by any
of the Finance Documents; or

(ee)
Personal Guarantor: the Personal Guarantor passes away or is found to be of
unsound mind or of any other legal disability or incapacity by a court of a
Relevant Jurisdiction, or legal proceedings initiated for the Personal Guarantor
to be adjudicated or found bankrupt or any event analogous thereto occurs in
relation to the Personal Guarantor in any jurisdiction or any of the events
referred to in Clauses 9.1(d) (Misrepresentation) or (e) (Cross-default) occurs
(mutatis mutandis) in relation to the Personal Guarantor, unless the Borrower
provides the Lender with a substitute Personal Guarantee executed by a person
approved by the Lender at its sole discretion or other security acceptable to
the Lender, within a period of not more than thirty (30) Banking Days from the
occurrence of any such event or any steps are taken; or

(ff)
Finance Documents: any event of default (as howsoever described or defined
therein) occurs under the Finance Documents (or any of them).

9.2
Consequences of Default – Acceleration. The Lender may without prejudice to any
other rights of the Lender (which will continue to be in force concurrently with
the following), at any time after the happening of an Event of Default:

(a)
by notice to the Borrower declare that the obligation of the Lender to make the
Commitment (or any part thereof) available shall be terminated, whereupon the
Commitment shall be reduced to zero forthwith; and/or

(b)
by notice to the Borrower declare that the Loan and all interest accrued and all
other sums payable under the Finance Documents have become due and payable,
whereupon the same shall, immediately or in accordance with the terms of such
notice, become due and payable without any further diligence, presentment,
demand of payment, protest or notice or any other procedure from the Lender
which are expressly waived by the Borrower; and/or



58     (J18-185622/C)

--------------------------------------------------------------------------------





(c)
put into force and exercise all or any of the rights, powers and remedies
possessed by the Lender under this Agreement and/or under any other Finance
Document and/or as mortgagee of the Vessel, mortgagee, chargee or assignee or as
the beneficiary of any other property right or any other security (as the case
may be) of the assets charged or assigned to it under the Finance Documents or
otherwise (whether at law, by virtue of any of the Finance Documents or
otherwise).

9.3
Insolvency Events of Default. If an event occurs in respect of the Borrower or
the other Security Parties of the type described in Clauses 9.1(g) (Insolvency)
to (l) (Compositions) (inclusive) (except (i) in the case when a petition was
presented or proceedings were commenced or a suit or writ were issued by a third
party and the Borrower or the relevant Security Party is defending itself in
bona fide and (ii) in the case that such events mentioned in Clauses 9.1(g)
(Insolvency) to (l) (Compositions) (inclusive) relate to only a part of the
undertakings, assets, rights or revenues which in the opinion of the Bank does
not affect the ability of the Borrower or the relevant Security Party to perform
its respective obligations under this Agreement and/or the other Security
Documents) the obligation of the Bank to make the Facility available shall
terminate immediately upon receipt by the Bank of the relevant information (as
such receipt shall be conclusively certified by a certificate of the Bank) and
all amounts payable under sub-Clause 9.2(b) shall become immediately due and
payable without any notice or other formality which is hereby expressly waived
by the Borrower.

9.4
Multiple notices; action without notice. The Lender may serve notices under
Clause 9.2(a) and (b) simultaneously or on different dates and it may take any
action referred to in that Clause if no such notice is served or simultaneously
with or at any time after service of both or either of such notices, it being
understood and agreed that the non-service of a notice in respect of an Event of
Default hereunder, or under any of the Finance Documents (whether known to the
Lender or not), shall not be construed to mean that the Event of Default shall
cease to exist and bring about its lawful consequences.

9.5
Demand basis. If, pursuant to Clause 9.2(b), the Lender declares the Loan to be
due and payable on demand, the Lender may by written notice to the Borrower (a)
call for repayment of the Loan on such date as may be specified whereupon the
Loan shall become due and payable on the date so specified together with all
interest accrued and all other sums payable under this Agreement or (b) withdraw
such declaration with effect from the date specified in such notice.

9.6
Proof of Default. It is agreed that (i) the non-payment of any sum of money in
time will be proved conclusively by mere passage of time and (ii) the occurrence
of this (non payment) shall be proved conclusively by a mere written statement
of the Lender (save for manifest error).

9.7
Exclusion of Bank’s liability. Neither the Lender nor any receiver or manager
appointed by the Lender, shall have any liability to the Borrower or a Security
Party:

(a)
for any loss caused by an exercise of rights under, or enforcement of an
Encumbrance created by, a Finance Document or by any failure or delay to
exercise such a right or to enforce such an Encumbrance; or



59     (J18-185622/C)

--------------------------------------------------------------------------------





(b)
as mortgagee in possession or otherwise, for any income or principal amount
which might have been produced by or realised from any asset comprised in such
an Encumbrance or for any reduction (however caused) in the value of such an
asset,

except that this does not exempt the Lender or a receiver or manager from
liability for losses shown to have been caused by the wilful misconduct of the
Lender’s own officers and employees or (as the case may be) such receiver’s or
manager’s own partners or employees.
10.
INDEMNITIES - EXPENSES – FEES



60     (J18-185622/C)

--------------------------------------------------------------------------------





10.1
Miscellaneous indemnities. The Borrower shall on demand (and it is hereby
expressly undertaken by the Borrower to) indemnify the Lender, without prejudice
to any of the other rights of the Lender under any of the Finance Documents,
against any loss or expense which the Lender shall certify as sustained or
incurred as a consequence of:

(a)
any default in payment by any of the Security Parties of any sum under any of
the Finance Documents when due;

(b)
the occurrence of any Event of Default which is continuing;

(c)
any prepayment of the Loan or part thereof being made under Clauses 4.2
(Voluntary Prepayment) and 4.3 (Compulsory Prepayment in case of Total Loss or
sale of the Vessel), 8.5(a) (Security shortfall-Additional Security) or Clause
12 (Unlawfulness, Increased Costs) or any other repayment of the Loan or part
thereof being made otherwise than on an Interest Payment Date relating to the
part of the Loan prepaid or repaid; or

(d)
the Commitment not being advanced for any reason (excluding any default by the
Lender and any reason mentioned in Clause 12.1 (Unlawfulness)) after the
Drawdown Notice has been given, including, in any such case, but not limited to,
any loss or expense sustained or incurred in maintaining or funding the Loan or
any part thereof or in liquidating or re-employing deposits from third parties
acquired to effect or maintain the Loan or any part thereof.

10.2
Expenses. The Borrower shall (and it is hereby expressly undertaken by the
Borrower to) pay to the Lender on demand:

(a)
Initial and Amendment expenses: all expenses (including reasonable legal,
printing and out-of-pocket expenses) reasonably incurred by the Lender in
connection with the negotiation, preparation and execution of this Agreement and
the other Finance Documents and of any amendment or extension of or the granting
of any waiver or consent under this Agreement and/or any of the Finance
Documents and/or in connection with any proposal by the Borrower to constitute
additional security pursuant to Clause 8.5(a) (Security shortfall-Additional
Security), whether any such security shall in fact be constituted or not;

(b)
Enforcement expenses: all expenses (including reasonable legal and out-of-pocket
expenses) incurred by the Lender in contemplation of, or otherwise in connection
with, the enforcement of, or preservation of any rights under, this Agreement
and/or any of the other Finance Documents, or otherwise in respect of the moneys
owing under this Agreement and/or any of the other Finance Documents or the
contemplation or preparation of the above, whether they have been effected or
not;

(c)
Legal costs: the legal costs of the Lender’s appointed lawyers, in respect of
the preparation of this Agreement and the other Finance Documents as well as the
legal costs of the foreign lawyers (if these are available) in respect of the
registration of the Finance Documents or any search or opinion given to the
Lender in respect of the Security Parties or the Vessel or the Finance
Documents. The said legal costs shall be due and payable on the Drawdown Date;
and

(d)
Other expenses: any and all other Expenses.



61     (J18-185622/C)

--------------------------------------------------------------------------------





All expenses payable pursuant to this Clause 10.2 (Expenses) shall be paid
together with value added tax (if any) thereon.
10.3
Stamp duty. The Borrower shall pay any and all stamp, registration and similar
taxes or charges (including those payable by the Lender) imposed by governmental
authorities in relation to this Agreement and any of the other Finance
Documents, and shall indemnify the Lender against any and all liabilities with
respect to, or resulting from delay or omission on the part of the Borrower to
pay such stamp taxes or charges.

10.4
Environmental Indemnity. The Borrower shall indemnify the Lender on demand and
hold the Lender harmless from and against all costs, expenses, payments,
charges, losses, demands, liabilities, actions, proceedings (whether civil or
criminal) penalties, fines, damages, judgements, orders, sanctions or other
outgoings of whatever nature which may be suffered, incurred or paid by, or made
or asserted against the Lender at any time, whether before or after the
repayment in full of principal and interest under this Agreement, relating to,
or arising directly or indirectly in any manner or for any cause or reason out
of an Environmental Claim made or asserted against the Lender if such
Environmental Claim would not have been, or been capable of being, made or
asserted against the Lender if it had not entered into any of the Finance
Documents and/or exercised any of its rights, powers and discretions thereby
conferred and/or performed any of its obligations thereunder and/or been
involved in any of the transactions contemplated by the Finance Documents.

10.5
Currency Indemnity. If any sum due from the Borrower under any of the Finance
Documents or any order or judgement given or made in relation hereto has to be
converted from the currency (the “first currency”) in which the same is payable
under the relevant Finance Document or under such order or judgement into
another currency (the “second currency”) for the purpose of (i) making or filing
a claim or proof against the Borrower or any other Security Party, as the case
may be or (ii) obtaining an order or judgement in any court or other tribunal or
(iii) enforcing any order or judgement given or made in relation to any of the
Finance Documents, the Borrower shall (and it is hereby expressly undertaken by
the Borrower to) indemnify and hold harmless the Lender from and against any
loss suffered as a result of any difference between (a) the rate of exchange
used for such purpose to convert the sum in question from the first currency
into the second currency and (b) the rate or rates of exchange at which the
Lender may in the ordinary course of business purchase the first currency with
the second currency upon receipt of a sum paid to it in satisfaction, in whole
or in part, of any such order, judgement, claim or proof. The term “rate of
exchange” includes any premium and costs of exchange payable in connection with
the purchase of the first currency with the second currency.

10.6
Central Bank or European Central Bank reserve requirements indemnity. The
Borrower shall on demand promptly indemnify the Lender against any cost incurred
or loss suffered by the Lender as a result of its complying with the minimum
reserve requirements of the European Central Bank and/or with respect to
maintaining required reserves with the relevant national Central Bank to the
extent that such compliance relates to the Commitment or deposits obtained by it
to fund the whole or part of the Loan and to the extent such cost or loss is not
recoverable by the Lender under Clause 12.3 (Increased costs).



62     (J18-185622/C)

--------------------------------------------------------------------------------





10.7
Maintenance of the Indemnities. The indemnities contained in this Clause 10
shall apply irrespective of any indulgence granted to the Borrower or any other
party from time to time and shall continue to be in full force and effect
notwithstanding any payment in favour of the Lender and any sum due from the
Borrower under this Clause 10 will be due as a separate debt and shall not be
affected by judgement being obtained for any other sums due under any one or
more of this Agreement, the other Finance Documents and any other documents
executed pursuant hereto or thereto.

10.8
MII costs. The Borrower shall reimburse the Lender on demand for any and all
costs incurred by the Lender (as conclusively certified by the Lender) in
effecting and keeping effected (i) a Mortgagee’s Interest Insurance (herein
“MII”) which the Lender may at any time effect for an amount of 110% of the Loan
and on such terms and with such insurers as shall from time to time be
determined by the Lender, provided, however, that the Lender shall in its
absolute discretion appoint and instruct in respect of any such MII policy the
insurance brokers in respect of such Insurance and provided, further, that in
the event that the Lender effects any such Insurance on the basis of any
mortgagee’s open cover, the Borrower shall pay on demand to the Lender its
proportion of premium due in respect of the vessel(s) for which such insurance
cover has been effected by the Lender, and any certificate of the Lender in
respect of any such premium due by the Borrower shall (save for manifest error)
be conclusive and binding upon the Borrower.

10.9
Communications Indemnity. It is hereby agreed in connection with communications
that:

(a)
Express authority is hereby given by the Borrower to the Lender to accept all
tested or untested communications given by facsimile, cable or otherwise,
regarding any or all of the notices, requests, instructions or other
communications under this Agreement, subject to any restrictions imposed by the
Lender relating to such communications including, without limitation (if so
required by the Lender), the obligation to confirm such communications by
letter.

(b)
The Borrower shall recognise any and all of the said notices, requests,
instructions or other communications as legal, valid and binding, when these
notices, requests, instructions or communications come from the fax number
mentioned in Clause 16.1 (Notices) or any other fax usually used by it or its
managing company and are duly signed or in case of emails are duly sent by the
person appearing to be sending such notice, request, instruction or other
communication.

(c)
The Borrower hereby assumes full responsibility for the execution of the said
notices, requests, instructions or communications and promises and recognises
that the Lender shall not be held responsible for any loss, liability or expense
that may result from such notices, requests, instructions or other
communications. It is hereby undertaken by the Borrower to indemnify in full the
Lender from and against all actions, proceedings, damages, costs, claims,
demands, expenses and any and all direct and/or indirect losses which the Lender
may suffer, incur or sustain by reason of the Lender following such notices,
requests, instructions or communications.



63     (J18-185622/C)

--------------------------------------------------------------------------------





(d)
With regard to notices, requests, instructions or communications issued by
electronic and/or mechanical processes (e.g. by facsimile), the risk of
equipment malfunction, including, without limitation, paper shortage,
transmission errors, omissions and distortions is assumed fully and accepted by
the Borrower, save in case of Bank’s wilful misconduct.

(e)
The risks of misunderstandings and errors resulting from notices, requests,
instructions or communications being given as mentioned above, are for the
Borrower and the Lender will be indemnified in full pursuant to this Clause save
in case of Bank’s gross wilful misconduct.

(f)
The Lender shall have the right to ask the Borrower to furnish any information
the Lender may require to establish the authority of any person purporting to
act on behalf of the Borrower for these notices, requests, instructions or
communications but it is expressly agreed that there is no obligation for the
Lender to do so. The Lender shall be fully protected in, and the Lender shall
incur no liability to the Borrower for acting upon the said notices, requests,
instructions or communications which were believed by the Lender in good faith
to have been given by the Borrower or by any of its authorised
representative(s).

(g)
It is undertaken by the Borrower to use its best endeavours to safeguard the
function and the security of the electronic and mechanical appliance(s) such as
fax(es) etc., as well as the code word list, if any, and to take adequate
precautions to protect such code word list from loss and to prevent its terms
becoming known to any persons not directly concerned with its use. The Borrower
shall hold the Lender harmless and indemnified from all claims, losses, damages
and expenses which the Lender may incur by reason of the failure of the Borrower
to comply with the obligations under this Clause.

10.10
Fees. The Borrower shall pay to the Lender an arrangement fee in the amount
equal to 1% of the amount of the Loan to be drawn down (the “Arrangement Fee”)
payable upon the drawdown of the Loan. The Arrangement Fee shall be payable by
the Borrower to the Lender whether or not any part of the Commitment is ever
advanced and shall be non-refundable.

10.11
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment.

10.12
FATCA status

(a)
The Lender hereby confirms to the Borrower that it is a FATCA Exempt Party. If,
after the date of this Agreement the Lender becomes aware that it has ceased to
be a FATCA Exempt Party, it will notify the Borrower reasonably promptly.



64     (J18-185622/C)

--------------------------------------------------------------------------------





(b)
Subject to Clause 10.12(d) below, each party shall, within ten (10) Banking Days
of a reasonable request by another party:

(i)
confirm to that other party whether it is and/or remains:

a)
a FATCA Exempt Party; Or

b)
not a FATCA Exempt Party; And

(ii)
supply to that other party such forms, documentation and other information
relating to its status under FATCA (including its applicable passthru percentage
or other information required under the Treasury Regulations or other official
guidance including intergovernmental agreements) as that other party reasonably
requests for the purposes of that other party's compliance with FATCA.

(c)
If a party confirms to another party pursuant to Clause 10.12(b)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not, or
has ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

(d)
Clause 10.12(b)(i) above shall not oblige the Lender to do anything which would
or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation applicable to the Lender;

(ii)
any fiduciary duty; Or

(iii)
any duty of confidentiality.

(e)
If a party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with Clause 10.12(b) above (including,
for the avoidance of doubt, where Clause 10.12(d) above applies), then:

(i)
if that party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; And

(ii)
if that party failed to confirm its applicable passthru percentage then such
party shall be treated for the purposes of the Finance Documents (and payments
made thereunder) as if its applicable passthru percentage is 100%,

until (in each case) such time as the party in question provides the requested
confirmation, forms, documentation or other information.
11.
SECURITY, APPLICATION, AND SET-OFF



65     (J18-185622/C)

--------------------------------------------------------------------------------





11.1
Securities. As security for the due and punctual repayment of the Loan and
payment of interest thereon as provided in this Agreement and of all other
Outstanding Indebtedness the Borrower shall ensure and procure that the Security
Documents are duly executed and, where required, registered in favour of the
Lender in form and substance satisfactory to the Lender, at the time specified
herein or otherwise as required by the Lender and ensure that such security
consists, on the Drawdown Date, of the Security Documents.

11.2
Maintenance of Securities. It is hereby undertaken by the Borrower that the
Finance Documents shall both at the date of execution and delivery thereof and
so long as any moneys are owing and/or due under this Agreement or under the
other Finance Documents be valid and binding obligations of the respective
Security Parties thereto and rights of the Lender enforceable in accordance with
their respective terms and that they will, at the expense of the Borrower,
execute, sign, perfect and do any and every such further assurance, document,
act, omission or thing as in the opinion of the Lender may be necessary or
desirable for perfecting the security contemplated or constituted by the Finance
Documents.

11.3
Application of funds.

(a)
Order of application: All moneys received by the Lender under or pursuant to any
of the Finance Documents and expressed to be applicable in accordance with this
Clause 11.3 shall be applied by the Lender in the following manner:

(i)
Firstly, in or towards payment of Expenses and all sums other than principal or
interest which may be due to the Lender under this Agreement and the other
Finance Documents or any of them at the time of application;

(ii)
Secondly, in or towards payment of any default interest;

(iii)
Thirdly, in or towards payment of any arrears of interest (other than default
interest) due in respect of the Loan or any part thereof;

(iv)
Fourthly, in or towards repayment of the Loan whether the same is due and
payable or not;

(v)
Fifthly, in or towards payment to the Lender for any loss suffered by reason of
any such payment in respect of principal not being effected on an Interest
Payment Date relating to the part of the Loan repaid; and

(vi)
Sixthly, the surplus (if any) after the full and complete payment of the
Outstanding Indebtedness shall be released and paid to the Borrower or to
whomsoever else shall be entitled to receive such surplus.

(b)
Notice of variation of order of application: The Lender may, by notice to the
Borrower and the Security Parties, provide, at its sole discretion, for a
different order of application from that set out in Clause 11.3(a) (Order of
application) either as regards a specified sum or sums or as regards sums in a
specified category or categories, without affecting the obligations of the
Borrower to the Lender.



66     (J18-185622/C)

--------------------------------------------------------------------------------





(c)
Effect of variation notice: The Lender may give notices under Clause 11.3(b)
(Notice of variation of order of application) from time to time; and such a
notice may be stated to apply not only to sums which may be received or
recovered in the future, but also to any sum which has been received or
recovered on or after the third Banking Day before the date on which the notice
is served.

(d)
Appropriation rights overridden: This Clause 11.3 and any notice which the
Lender gives under Clause 11.3(b) (Notice of variation of order of application)
shall override any right of appropriation possessed, and any appropriation made,
by the Borrower or any other Security Party.

11.4
Set off. Express authority is hereby given by the Borrower to the Lender without
prejudice to any of the rights of the Lender at law, contractually or otherwise,
at any time after a Default has occurred and is continuing and without prior
notice to the Borrower:

(a)
to apply any credit balance standing upon any account of the Borrower with any
branch of the Lender (including, without limitation, the Operating Account) and
in whatever currency in or towards satisfaction of any sum due to the Lender
from the Borrower under this Agreement, the General Assignment and/or any of the
other Finance Documents;

(b)
in the name of the Borrower and/or the Lender to do all such acts and execute
all such documents as may be necessary or expedient to effect such application;
and

(c)
to combine and/or consolidate all or any accounts in the name of the Borrower
with the Lender.

For all or any of the above purposes authority is hereby given to the Lender to
purchase with the moneys standing to the credit of any such account or accounts
such other currencies as may be necessary to effect such application. The Lender
shall not be obliged to exercise any right given by this Clause. The Lender
shall notify the Borrower forthwith upon the exercise of any right of set‑off
giving full details in relation thereto.
12.
UNLAWFULNESS, INCREASED COSTS AND BAIL-IN

12.1
Unlawfulness. If any change in, or introduction of, any law, regulation or
regulatory requirement or any request of any central bank, monetary, regulatory
or other authority or any order of any court renders it unlawful or contrary to
any such regulation, requirement, request or order for the Lender to advance the
Commitment or the relevant part thereof (as the case may be) or to maintain or
fund the Loan, notice shall be given promptly by the Lender to the Borrower
whereupon the Commitment shall be reduced to zero and the Borrower shall be
obliged to prepay the Loan in accordance with such notice, together with accrued
interest thereon to the date of prepayment and all other sums payable by the
Borrower under this Agreement.

In any such event the Borrower and the Lender shall (as per the provisions of
Clause 3.6(d) (Alternative basis of interest or funding)) negotiate in good
faith (but without incurring any legal obligations) with a view to agreeing the
terms for making the Loan available from another jurisdiction or providing the
Loan from alternative sources.


67     (J18-185622/C)

--------------------------------------------------------------------------------





12.2
Mitigation. If circumstances arise which would result in a notification under
Clause 12.1 (Unlawfulness) or Clause 12.3 (Increased Cost), then, without in any
way limiting the rights of the Lender under this Clause, the Lender shall use
reasonable endeavours to transfer all the Lender’s obligations, liabilities and
rights under this agreement and the Finance Documents to another office or
financial institution not affected by the circumstances but the Lender shall not
be under any obligation to take any such action if, in its opinion, to do so
would or might: (a) have an adverse effect on its business, operations or
financial condition; or (b) involve it in any activity which is unlawful or
prohibited or any activity that is contrary to, or inconsistent with, any
regulation; or involve it in any expense (unless indemnified to its
satisfaction) or tax disadvantage.

12.3
Increased Cost. If, as a result of (a) any change in, or in the interpretation
or application of, or the introduction of, any law or any regulation, request or
requirement (whether or not having the force of law, but, if not having the
force of law, with which the Lender or, as the case may be, its holding company
habitually complies), including (without limitation) those relating to Taxation,
capital adequacy, liquidity, reserve assets, cash ratio deposits and special
deposits or other banking or monetary controls or requirements which affects the
manner in which the Lender allocates capital resources to its obligations
hereunder and those (including, but not limited to, “Basel III”) which shall
replace, amend and/or supplement the provisions set out in the statement (as in
effect as of the date of this Agreement) of the Basle II committee on banking
supervision dated July 1988 and entitled “international convergence of capital
measurement and capital structures” or any amendatory or substitute agreement
thereof, or (b) compliance by the Lender with any request from any applicable
fiscal or monetary authority (whether or not having the force of law but, if not
having the force of law, with which the Lender habitually complies) or (c) any
other set of circumstances affecting the Lender:

(a)
the cost to the Lender of making the Commitment or any part thereof or
maintaining or funding the Loan is increased or an additional cost on the Lender
is imposed; and/or

(b)
subject the Lender to Taxes or the basis of Taxation (other than Taxes or
Taxation on the net income of the Lender) in respect of any payments to the
Lender under this Agreement or any of the other Finance Documents is changed;
and/or

(c)
the amount payable or the effective return to the Lender under any of the
Finance Documents is reduced; and/or

(d)
the Lender’s rate of return on its overall capital by reason of a change in the
manner in which it is required to allocate capital resources to the Lender’s
obligations under any of the Finance Document is reduced; and/or

(e)
require the Lender to make a payment or forgo a return on or calculated by
references to any amount received or receivable by it under any of the Finance
Documents is required; and/or

(f)
require the Lender to incur or sustain a loss (including a loss of future
potential profits) by reason of being obliged to deduct all or part of the
Commitment or the Loan from its capital for regulatory purposes,



68     (J18-185622/C)

--------------------------------------------------------------------------------





then and in each case (subject to Clause 12.7 (Exception)) the Borrower shall
pay to the Lender, from time to time, upon demand, such additional moneys as
shall indemnify the Lender for any increased or additional cost, reduction,
payment, foregone return or loss whatsoever.
12.4
Claim for increased cost. The Lender will promptly notify the Borrower of any
intention to claim indemnification pursuant to Clause 12.3 (Increased Cost) and
such notification will be a conclusive and full evidence binding on the Borrower
as to the amount of any increased cost or reduction and the method of
calculating the same and the Borrower shall be allowed to rebut such evidence by
any means of evidence save for witness. A claim under Clause 12.3 (Increased
Cost) may be made at any time and must be discharged by the Borrower within
fifteen (15) days of demand. It shall not be a defence to a claim by the Lender
under this Clause 12.4 that any increased cost or reduction could have been
avoided by the Lender. Any amount due from the Borrower under Clause 12.3
(Increased Cost) shall be due as a separate debt and shall not be affected by
judgement being obtained for any other sums due under or in respect of this
Agreement.

12.5
Central Bank or European Central Bank reserve requirements indemnity. The
Borrower shall on demand promptly indemnify the Lender against any cost incurred
or loss suffered by the Lender as a result of its complying with the minimum
reserve requirements of the European Central Bank and/or with respect to
maintaining required reserves with the relevant national Central Bank to the
extent that such compliance relates to the Commitment or deposits obtained by it
to fund the whole or part of the Loan and to the extent such cost or loss is not
recoverable by the Lender under Clause 12.3 (Increased Cost).

12.6
Option to prepay. If any additional amounts are required to be paid by the
Borrower to the Lender by virtue of Clause 12.3 (Increased Cost), the Borrower
shall be entitled, on giving the Lender not less than fourteen (14) days prior
notice in writing, to prepay (without premium or penalty) the Loan and accrued
interest thereon, together with all other Outstanding Indebtedness, on the next
Repayment Date. Any such notice, once given, shall be irrevocable.

12.7
Exception. Nothing in Clause 12.3 (Increased Cost) shall entitle the Lender to
receive any amount in respect of compensation for any such liability to Taxes,
increased or additional cost, reduction, payment, foregone return or loss to the
extent that the same is subject of an additional payment under Clause 5.3 (Gross
Up).

12.8
Contractual recognition of bail-in. Notwithstanding any other term of any
Finance Document or any other agreement, arrangement or understanding between
the Parties, each Party acknowledges and accepts that any liability of any Party
to any other Party under or in connection with the Finance Documents may be
subject to Bail-In Action by the relevant Resolution Authority and acknowledges
and accepts to be bound by the effect of:

(a)
any Bail-In Action in relation to any such liability, including (without
limitation):

(i)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; And

(iii)
a cancellation of any such liability; and



69     (J18-185622/C)

--------------------------------------------------------------------------------





(b)
a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

13.
OPERATING ACCOUNT

13.1
General. The Borrower undertakes with the Lender that it will:

(a)
on or before the Drawdown Date open the Operating Account; and

(b)
procure that all moneys payable to the Borrower in respect of the Earnings of
the Vessel shall, unless and until the Lender directs to the contrary pursuant
to the General Assignment, be paid to the Operating Account, free from
Encumbrances and rights of set off other than those created by or under the
Finance Documents and, shall be held there on trust for the Lender and shall be
applied as provided in Clause 13.2 (Application of Earnings).

13.2
Application of Earnings. Subject to the terms and conditions of the Accounts
Pledge Agreement, no monies shall be withdrawn from the Operating Account save
as hereinafter provided. Subject to Clause 9 (Events of Default), all monies
paid to the Operating Account (whether being Earnings or not) after discharging
the costs (if any) incurred by the Lender, in collecting such monies, shall be
applied as follows:

(a)
firstly: in payment of any and all sums whatsoever which from time to time
become due and payable to the Lender hereunder (such sums to be paid in such
order as the Lender may in its sole discretion elect);

(b)
secondly: in payment of the Operating Expenses; and

(c)
thirdly: any credit balance shall be available to the Borrower to be used for
any purpose not inconsistent with the Borrower’s other obligations under this
Agreement.

13.3
Interest. Any amounts for the time being standing to the credit of the Operating
Account shall bear interest at the rate from time to time offered by the Lender
to its customers for Dollar deposits of similar amounts and for periods similar
to those for which such amounts are likely to remain standing to the credit of
the Operating Account. Such interest shall, provided that (a) the foregoing
provisions of this Clause 13.3 shall have been complied with and (b) no Event of
Default (or event which, with the giving of notice and/or lapse of time or other
applicable condition, might constitute an Event of Default) shall have occurred
and is continuing, be released to the Borrower.

13.4
Drawings from Operating Account. The Borrower shall not be entitled to draw from
the Operating Account if an Event of Default has occurred and is continuing.

13.5
Sufficient monies. The Borrower hereby warrants that sufficient monies to meet
the next Repayment Instalment plus interest thereon will be accumulated
quarterly in the Operating Account.

13.6
Obligations unaffected. Nothing herein contained shall be deemed to affect:



70     (J18-185622/C)

--------------------------------------------------------------------------------





(a)
the liability and absolute obligation of the Borrower to pay interest on and to
repay the Loan as provided in Clauses 3 (Interest) and 4 (Repayment-Prepayment)
nor shall they constitute or be construed as constituting a manner of
postponement thereof; or

(b)
any other liability or obligation of the Borrower or any other Security Party
under any Finance Document.

13.7
Authorisation. The Lender shall be entitled (but not obliged) at any time, and
to this respect the Lender is hereby authorised by the Borrower from time to
time to debit the Operating Account, without notice to the Borrower, in order to
discharge any amount due and payable to the Lender under the terms of this
Agreement and the Security Documents or otherwise howsoever in connection with
the Loan, including, without limitation, any payment of which the Lender has
become entitled to demand under Clause 10 (Indemnities - Expenses – Fees).

13.8
Relocation of Operating Account. The Borrower, at its own costs and expenses,
undertakes with the Lender to comply with or cause to be complied with any
written requirement of the Lender from time to time as to the location or
re-location of the Operating Account and will from time to time enter into such
documentation as the Lender may require in order to create or maintain a
security interest in the Operating Account.

13.9
Application on Event of Default. Upon the occurrence of an Event of Default
which is continuing or at any time thereafter (whether or not notice of default
has been given to the Borrower) the Lender shall be entitled, but not bound, to
apply all sums standing to the credit of the Operating Account and accrued
interest (if any) without notice to the Borrower in the manner specified in
Clause 11.3 (Application of funds) (and express and irrevocable authority is
hereby given by the Borrower to the Lender so to set off and/or debit the
Operating Account accordingly by the same and the Lender shall be released to
the extent of such set off and application).

13.10
No Encumbrances. The Borrower hereby covenants with the Lender that the
Operating Account and any moneys therein shall not be charged, assigned,
transferred or pledged nor shall there be granted by the Borrower or suffered to
arise any third party rights over or against the whole or any part of the
Operating Account other than in favour of the Lender as promised herein and in
the General Assignment.

13.11
Operation of Operating Account. The Operating Account shall be operated by the
Borrower to the degree permitted by this Agreement and the General Assignment in
accordance with the Lender’s usual terms and conditions (full knowledge of which
the Borrower hereby acknowledges) and subject to the Lender’s usual charges
levied on such accounts and/or transactions conducted on such accounts (as from
time to time notified by the Lender to the Borrower).

13.12
Release. Upon payment in full of all principal, interest and all other amounts
due to the Lender under the terms of this Agreement and the other Finance
Documents, any balance then standing to the credit of the Operating Account
shall be released and paid to the Borrower or to whomsoever else may be entitled
to receive such balance.

14.
ASSIGNMENT, TRANSFER, PARTICIPATION, LENDING OFFICE

14.1
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Lender and the Borrower and their respective successors and permitted
assigns.



71     (J18-185622/C)

--------------------------------------------------------------------------------





14.2
No Assignment by the Borrower and other Security Parties. Neither the Borrower
nor any other Security Parties may assign or transfer any of its rights and/or
obligations under this Agreement or any of the other Finance Documents or any
documents executed pursuant to this Agreement and/or the other Finance
Documents.

14.3
Assignment by the Lender. The Lender may at any time without the consent of, but
following consultation with, and after giving 10-days prior notice to the
Borrower, cause all or any part of its rights, benefits and/or obligations under
this Agreement and the other Finance Documents to be assigned or transferred to
(i) another branch, Subsidiary or affiliate of, or company controlled by, the
Lender, (ii) another first class international bank or financial institution,
insurer, social security fund, pension fund, capital investment company,
financial intermediary or special purpose vehicle associated to any of them
(iii) a trust corporation, fund or other person which regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets of which are managed or serviced by the
Lender (in each case an “Assignee” or a “Transferee”), provided always that the
liabilities of the Borrower under this Agreement and any other Finance Document
shall not be increased as a result of any such assignment or transfer and that
in the event that the Borrower’s liabilities (actual or contingent) are
increased, the Borrower shall not be liable for any such excess. The Lender may
sub-participate all or any part of its rights, benefits and/or obligations under
this Agreement and the other Finance Documents without the consent of, but
following consultation with and notice to the Borrower and the other Security
Parties; provided that the Assignee or Transferee, shall deliver to the Lender
such undertaking as the Lender may approve, whereby it becomes bound by the
terms of this Agreement and agrees to perform all or, as the case may be, part
of the Lender’s obligations under this Agreement and provided further that the
liabilities of the Borrower under this Agreement and any other Finance Document
shall not be increased as a result of any such sub-participation and that in the
event that the Borrower’s liabilities (actual or contingent) are increased, the
Borrower shall not be liable for any such excess. Any cost of such assignment or
transfer or granting sub-participation shall be for the account of the Lender
and/or the assignee, transferee or sub-participant unless any such assignment,
transfer or sub-participation is undertaken at the request of the Borrower in
which case any cost arising therefrom shall be for the account of the Borrower.

14.4
Documenting assignments and transfers. If the Lender assigns, transfers or in
any other manner grants participation in respect of all or any part of its
rights or benefits or transfers all or any of its obligations as provided in
this Clause 14.4 the Borrower undertakes, immediately on being requested to do
so by the Lender, to enter at the expense of the Lender into and procure that
each Security Party enters into such documents as may be necessary or desirable
to transfer to the Assignee, Transferee or participant all or the relevant part
of the interest of the Lender in the Finance Documents and all relevant
references in this Agreement to the Lender shall thereafter be construed as a
reference to the Lender and/or assignee, transferee or participant of the Lender
to the extent of their respective interests and, in the case of a transfer of
all or part of the obligations of the Lender, the Borrower shall thereafter look
only to the Assignee, Transferee or participant in respect of that proportion of
the obligations of the Lender under this Agreement assumed by such assignee,
transferee or participant. Subject to the provisions of Clause 14.3 (Assignment
by the Lender), the Borrower hereby expressly consents to any subsequent
transfer of the rights and obligations of the Lender and undertakes that it
shall join in and execute such supplemental or substitute agreements as may be
necessary to enable the Lender to assign and/or transfer and/or grant
participation in respect of its rights and obligations to another branch or to
one or more banks or financial institutions in a syndicate or otherwise. The
cost of any such assignment shall be borne by the Lender and/or the relevant
Assignee or Transferee.



72     (J18-185622/C)

--------------------------------------------------------------------------------





14.5
Disclosure of information. The Lender may disclose to a prospective assignee,
substitute or transferee or to any other person who may propose entering into
contractual relations with the Lender in relation to this Agreement such
information about the Borrower as the Lender shall consider appropriate if the
Lender first procures that the relevant prospective assignee, substitute or
transferee or other person (such person together with any prospective assignee,
substitute or transferee being hereinafter described as the “Prospective
Assignee”) shall undertake to keep secret and confidential and shall not,
without the consent of the Lender, disclose to any third party any of the
information, reports or documents supplied by the Lender provided, however, that
the Prospective Assignee shall be entitled to disclose such information, reports
or documents in the following situations:

(a)
in relation to any proceedings arising out of this Agreement or the other
Finance Documents to the extent considered necessary by the Prospective Assignee
to protect its interest; or

(b)
pursuant to a court order relating to discovery or otherwise; or

(c)
pursuant to any law or regulation or to any fiscal, monetary, tax, governmental
or other competent authority; or

(d)
to its auditors, legal or other professional advisers.

In addition the Prospective Assignee shall be entitled to disclose or use any
such information, reports or documents if the information contained therein
shall have emanated in conditions free from confidentiality, bona fide from some
person other than the Lender or the Borrower.
14.6
Changes in constitution or reorganisation of the Lender. For the avoidance of
doubt and without prejudice to the provisions of Clause 14.1 (Binding Effect),
this Agreement shall remain binding on the Borrower and the other Security
Parties notwithstanding any change in the constitution of the Lender or its
absorption in, or amalgamation with, or the acquisition of all or part of its
undertaking or assets by, any other person, or any reconstruction or
reorganisation of any kind, to the intent that this Agreement shall remain valid
and effective in all respects in favour of any Assignee, Transferee or other
successor in title of the Lender in the same manner as if such Assignee,
Transferee or other successor in title had been named in this Agreement as a
party instead of, or in addition to, the Lender.

14.7
Securitisation. The Lender may include all or any part of the Loan in a
securitisation (or similar transaction) pursuant to Law 3156/2003, or any other
relevant legislation introduced or enacted after the date of this Agreement,
without the consent of, or consultation with, but after giving 30-day notice to
the Borrower. The Borrower will assist the Lender as necessary to achieve a
successful securitisation (or similar transaction) provided that the Borrower
shall not be required to bear any third party costs related to any such
securitisation (or similar transaction) and that such securitisation (or similar
transaction) shall not result in an increase of the Borrower’s obligations under
this Agreement and the other Security Documents and need only provide any such
information which any third parties may reasonably require.



73     (J18-185622/C)

--------------------------------------------------------------------------------





14.8
Lending Office. The Lender shall lend through its office at the address
specified in the preamble of this Agreement or through any other office of the
Lender selected from time to time by it through which the Lender wishes to lend
for the purposes of this Agreement. If the office through which the Lender is
lending is changed pursuant to this Clause 14.9, the Lender shall notify the
Borrower promptly of such change and upon notification of any such transfer, the
word “Lender” in this Agreement and in the other Finance Documents shall mean
the Lender, acting through such branch or branches and the terms and provisions
of this Agreement and of the other Finance Documents shall be construed
accordingly.

15.
MISCELLANEOUS

15.1
Time of essence. Time shall be of the essence of this Agreement.

15.2
No implied waivers. No failure, delay or omission by the Lender to exercise any
right, remedy or power vested in the Lender under this Agreement and/or the
other Finance Documents or by law shall impair such right or power, or be
construed as a waiver of, or as an acquiescence in any default by the Borrower,
nor shall any single or partial exercise by the Lender of any power, right or
remedy preclude any other or further exercise thereof or the exercise of any
other power, right or remedy. In the event of the Lender on any occasion
agreeing to waive any such right, remedy or power, or consenting to any
departure from the strict application of the provisions of this Agreement or of
any other Finance Document, such waiver shall not in any way prejudice or affect
the powers conferred upon the Lender under this Agreement and the other Finance
Documents or the right of the Lender thereafter to act strictly in accordance
with the terms of this Agreement and the other Finance Documents. No
modification or waiver by the Lender of any provision of this Agreement or of
any of the other Finance Documents nor any consent by the Lender to any
departure therefrom by any Security Party shall be effective unless the same
shall be in writing and then shall only be effective in the specific case and
for the specific purpose for which given. No notice to or demand on any such
party in any such case shall entitle such party to any other or further notice
or demand in similar or other circumstances.

15.3
No modification, waiver etc. unless in writing. No modification or waiver by the
Lender of any provision of this Agreement or of any of the other Finance
Documents nor any consent by the Lender to any departure there- from by any
Security Party shall be effective unless the same shall be in writing and then
shall only be effective in the specific case and for the specific purpose for
which given. No notice to or demand on any such party in any such case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

15.4
Cumulative Remedies. The rights and remedies of the Lender contained in this
Agreement and the other Finance Documents are cumulative and not neither
exclusive of each other nor of any other rights or remedies conferred by law.

15.5
Integration of Terms. This Agreement contains the entire agreement of the
parties and its provisions supersede the provisions of the Commitment Letter
(save for the provisions thereof which relate to fees) any and all other prior
correspondence and oral negotiation by the parties in respect of the matters
regulated by this Agreement.

15.6
Amendments. in writing. This Agreement and any other Finance Documents shall not
be amended or varied in their respective terms by any oral agreement or
representation or in any other manner other than by an instrument in writing of
even date herewith or subsequent hereto executed by or on behalf of the parties
hereto or thereto.



74     (J18-185622/C)

--------------------------------------------------------------------------------





15.7
Invalidity of Terms. In the event of any provision contained in one or more of
this Agreement, the other Finance Documents and any other documents executed
pursuant hereto or thereto being invalid, illegal or unenforceable in any
respect under any applicable law in any jurisdiction whatsoever, such provision
shall be ineffective as to that jurisdiction only without affecting the
remaining provisions hereof or thereof. If, however, this event becomes known to
the Lender prior to the drawdown of the Commitment or of any part thereof the
Lender shall be entitled to refuse drawdown until this discrepancy is remedied.
In case that the invalidity of a part results in the invalidity of the whole
Agreement, it is hereby agreed that there will exist a separate obligation of
the Borrower for the prompt payment to the Lender of all the Outstanding
Indebtedness. Where, however, the provisions of any such applicable law may be
waived, they are hereby waived by the parties hereto to the full extent
permitted by the law to the intent that this Agreement, the other Finance
Documents and any other documents executed pursuant hereto or thereto shall be
deemed to be valid binding and enforceable in accordance with their respective
terms.

15.8
Inconsistency of Terms. In the event of any inconsistency between the provisions
of this Agreement and the provisions of any other Finance Document the
provisions of this Agreement shall prevail.

15.9
Language and genuineness of documents



75     (J18-185622/C)

--------------------------------------------------------------------------------





(a)
Language: All certificates, instruments and other documents to be delivered
under or supplied in connection with this Agreement or any of the other Finance
Documents shall be in the Greek or the English language (or such other language
as the Lender shall agree) or shall be accompanied by a certified Greek
translation upon which the Lender shall be entitled to rely.

(b)
Certification of documents: Any copies of documents delivered to the Lender
shall be duly certified as true, complete and accurate copies by appropriate
authorities or legal counsel practising in Greece or otherwise as will be
acceptable to the Lender at the sole discretion of the Lender.

(c)
Certification of signature: Signatures on Board or shareholder resolutions,
Secretary’s certificates and any other documents are, at the discretion of the
Lender, to be verified for their genuineness by appropriate Consul or other
competent authority.

15.10
Recourse to other security. The Lender shall not be obliged to make any claim or
demand or to resort to any Finance Document or other means of payment now or
hereafter held by or available to it for enforcing this Agreement or any of the
Finance Documents against the Security Parties (or any of them) or any other
person liable and no action taken or omitted by the Lender in connection with
any such Finance Document or other means of payment will discharge, reduce,
prejudice or affect the liability of any Security Party under this Agreement and
the other Finance Documents to which it is, or is to be, a party.

15.11
Conflicts. In the event of any conflict between this Agreement and any of the
other Finance Documents and the provisions of this Agreement shall prevail.

15.12
Further assurances. The Borrower undertakes that the Finance Documents shall
both at the date of execution and delivery thereof and so long as any moneys are
owing under any of the Finance Documents be valid and binding obligations of the
respective parties thereto and enforceable in accordance with their respective
terms and that it will, at its expense, execute, sign, perfect do and (if
required) register, and will procure the execution, signing, perfecting, doing
and (if required) registering by each of the other Security Parties of, any and
every such further assurance, document, act or thing as in the reasonable
opinion of the Lender may be necessary or desirable for perfecting the security
contemplated or constituted by the Finance Documents.

15.13
Confidentiality

(a)
Each of the parties hereto agrees and undertakes to keep confidential any
documentation and any confidential information concerning the business, affairs,
directors or employees of the other which comes into its possession in
connection with this Agreement and not to use any such documentation,
information for any purpose other than for which it was provided.

(b)
The Borrower acknowledges and accepts that the Lender may be required by law,
regulation or regulatory requirement or any request of any central bank or any
court order to disclose information and deliver documentation relating to the
Borrower and the transactions and matters in relation to this Agreement and/or
the other Finance Documents to governmental or regulatory agencies and
authorities.



76     (J18-185622/C)

--------------------------------------------------------------------------------





(c)
The Borrower acknowledges and accepts that in case of occurrence of any of the
Events of Default the Lender may disclose information and deliver documentation
relating to the Borrower and the transactions and matters in relation to this
Agreement and/or the other Finance Documents to third parties to the extent that
this is necessary for the enforcement or the contemplation of enforcement of the
Lender’s rights or for any other purpose for which in the opinion of the Lender,
such disclosure would be useful or appropriate for the interests of the Lender
or otherwise and the Borrower expressly authorises any such disclosure and
delivery.

(d)
The Borrower acknowledges and accepts that the Lender may be prohibited from
disclosing information to the Borrower by reason of law or duties of
confidentiality owed or to be owed to other persons.

(e)
The Borrower may disclose this Agreement and the transactions related to this
Agreement to the Security Exchange Commission and other regulatory bodies
applicable to the Pangaea Guarantor.

15.14
Process of personal data. The Borrower hereby expressly gives its consent to the
communication for process in the meaning of law 2472/97 by the Lender of its
personal data contained in this Agreement, the Finance Documents, in the
Operating Account for onwards communication thereof to an inter-banking database
record called “Teiresias” kept and solely used by banks and financial
institutions. The Borrower is entitled at any relevant time throughout the
Security Period to revoke its consent given hereunder by written notice
addressed to the Lender and the Registrar of “Teiresias A.E.” at 2, Alamanas
street, 15125 Maroussi, Athens, Greece.

16.
NOTICES AND COMMUNICATIONS

16.1
Notices. Every notice, request, demand or other communication under this
Agreement or, unless otherwise provided therein, under any of the other Finance
Documents shall:

(a)
be in writing delivered personally or be first-class prepaid letter (airmail if
available), or shall be served through a process server or subject to Clause
10.9 (Communications Indemnity) by fax;

(b)
be deemed to have been received, subject as otherwise provided in this Agreement
or the relevant Finance Document, in the case of a fax, at the time of dispatch
as per transmission report (provided, in either case, that if the date of
despatch is not a business day in the country of the addressee it shall be
deemed to have been received at the opening of business on the next such
business day), and in the case of a letter when delivered or served personally
or five (5) days after it has been put into the post; and

(c)
be sent:

(i)
if to be sent to any Security Party, to:

c/o Phoenix Bulk Carriers (US) LLC
109 Long Wharf
Newport, Rhode Island 02840 USA
Fax No: +401-846-1520
Attn: Mr. Gianni Del Signore,
with copy to:
c/o SEAMAR MANAGEMENT S.A.,


77     (J18-185622/C)

--------------------------------------------------------------------------------





90 Kifissias Ave, 15125,
Maroussi, Athens, Greece Fax No: +30 210 9235673
Attention: Mr. Fotios Ntousopoulos


78     (J18-185622/C)

--------------------------------------------------------------------------------





(ii)
in the case of the Lender at:

ALPHA BANK A.E.
93 Akti Miaouli, Piraeus, Greece
Fax No. +30 210 42 90 268
Attention: The Manager
or to such other person, address or fax number as is notified by the relevant
Security Party or the Lender (as the case may be) to the other parties to this
Agreement and, in the case of any such change of address or fax number notified
to the Lender, the same shall not become effective until notice of such change
is actually received by the Lender and a copy of the notice of such change is
signed by the Lender.
17.
LAW AND JURISDICTION

17.1
Applicable Law

(a)
This Agreement and any non-contractual obligations connected with it shall be
governed by, and construed in accordance with, English Law.

(b)
For the purposes of enforcement in Greece, it is hereby expressly agreed that
English law as the governing law of the Loan Agreement will be proved by an
affidavit of a solicitor from an English law firm to be appointed by the Lender
and the said affidavit shall constitute full and conclusive evidence binding on
the Borrower but the Borrower shall be allowed to rebut such evidence save for
witness.

17.2
Jurisdiction.

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement or any non-contractual obligations
connected with it (including a dispute regarding the existence, validity or
termination of this Agreement) (a “Dispute”). The Borrower irrevocably and
unconditionally submits to the jurisdiction of such courts.

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary and waives any objections to the inconvenience of England as a forum.

(c)
This Clause 17.2 is for the benefit of the Lender only. As a result, the Lender
shall not be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Lender may
take concurrent proceedings in any number of jurisdictions.

17.3
Process Agent for English Proceedings. Without prejudice to any other mode of
service allowed under any relevant law the Borrower irrevocably designates,
appoints and empowers Messrs. HILL DICKINSON SERVICES (LONDON) LTD, presently
located at The Broadgate Tower, 20 Primrose Street, London EC2A 2EW, England
(attention: The Director) (hereinafter called the “Process Agent for English
Proceedings”), to receive for it and on its behalf, service of process issued
out of the English courts in relation to any proceedings before the English
courts in connection with any Finance Document, provided, however, that:



79     (J18-185622/C)

--------------------------------------------------------------------------------





(a)
the Borrower hereby agrees and undertakes to maintain a Process Agent for
English Proceedings throughout the Security Period and hereby agrees that in the
event that if any Process Agent for English Proceedings is unable for any reason
to act as agent for service of process, the Borrower must immediately (and in
any event within ten (10) days of such event taking place) appoint another agent
on terms acceptable to the Lender. Failing this, the Lender may appoint for this
purpose a substitute Process Agent for English Proceedings and the Lender is
hereby irrevocably authorised to effect such appointment on Borrower’s behalf.
The appointment of such Process Agent for English Proceedings shall be valid and
binding from the date notice of such appointment is given by the Lender to the
Borrower in accordance with Clause 16.1 (Notices); and

(b)
the Borrower hereby agrees that failure by a Process Agent for English
Proceedings to notify the Borrower of the process will not invalidate the
proceedings concerned.

17.4
Proceedings in any other country. If it is decided by the Lender that any such
proceedings should be commenced in any other country, then any objections as to
the jurisdiction or any claim as to the inconvenience of the forum is hereby
waived by the Borrower and it is agreed and undertaken by the Borrower to
instruct lawyers in that country to accept service of legal process and not to
contest the validity of such proceedings as far as the jurisdiction of the court
or courts involved is concerned and the Borrower agrees that any judgment or
order obtained in an English court shall be conclusive and binding on the
Borrower and shall be enforceable without review in the courts of any other
jurisdiction.

17.5
Process Agent. Mrs. IOANNA DIMOPOULOU, an attorney-at-law, of Hill Dickinson
International, 2, II Merarchias Str., Piraeus 185 35, Greece (hereinafter called
the “Process Agent for Greek Proceedings”) is hereby appointed by the Borrower
as agent to accept service, upon whom any judicial process in respect of
proceedings in Greece may be served and any process notice, judicial or
extra-judicial request, demand for payment, payment order, foreclosure
proceedings, notarial announcement of claim, notice, request, demand or other
communication under this Agreement or any of the Finance Documents. In the event
that the Process Agent for Greek Proceedings (or any substitute process agent
notified to the Lender in accordance with the foregoing) cannot be found at the
address specified above (or, as the case may be, notified to the Lender), which
will be conclusively proved by a deed of a process server to the effect that the
Process Agent for Greek Proceedings was not found at such address, any process
notice, judicial or extra-judicial request, demand for payment, payment order,
foreclosure proceedings, notarial announcement of claim or other communication
to be sent to any Security Party may be validly served/notified in accordance
with the relevant provisions of the Hellenic Code on Civil Procedure.

17.6
Third Party Rights. A person who is not a party to this Agreement has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Agreement.

17.7
Meaning of “proceedings”. In this Clause 17 “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.











80     (J18-185622/C)

--------------------------------------------------------------------------------





[INTENTIONALLY LEFT BLANK]


81     (J18-185622/C)

--------------------------------------------------------------------------------





EXECUTION PAGE


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed on the date stated at the beginning of this Agreement.
SIGNED by
)

Mr. Fotios Ntousopoulos
)

for and on behalf of
)

BULK FREEDOM CORP.,
)    /s/ Fotis Ntousopoulos        

of Marshall Islands, in the presence of:    )        Attorney-in-fact








Witness: /s/ Ioanna Dimopoulou        
Name:
Ioanna Dimopoulou

Address: Hill Dickinson International,
2, Defteras Merarchias Street,
Piraeus, Greece
Occupation: Attorney-at-Law




SIGNED by
)

Mr. Konstantinos Flokos and
)     /s/ Konstantinos Flokos        

Mrs. Chrysanthi Papathanasopoulou
)         Attorney-in-fact

for and on behalf of
)

ALPHA BANK A.E.,
)

in the presence of:
)     /s/ Chrysanthi Papathanasopoulou

Attorney-in-fact






Witness: /s/ Lilian Kouleri            
Name:
Lilian Kouleri

Address: 13 Defteras Merarchias
Piraeus, Greece
Occupation: Attorney-at-Law
 




82     (J18-185622/C)

--------------------------------------------------------------------------------







SCHEDULE 1
FORM OF DRAWDOWN NOTICE
(referred to in Clause 2.2)
To:
ALPHA BANK A.E.

93 Akti Miaouli,
Piraeus, Greece
(the “Lender”)
[l] June, 2017
Re: US$5,500,000 Loan Agreement dated [l] June, 2017 made between (A) BULK
FREEDOM CORP., of the Marshall Islands (the “Borrower”) and (B) the Lender (the
“Loan Agreement”).



We refer to the Loan Agreement and hereby give you notice that we wish to draw
the Commitment in the amount of $([l]) (Dollars [l]) on [l] June, 2017 and we
select a first Interest Period in respect of the Loan of [l] months. The funds
should be credited to ([l][l] [name and number of account] [l]) with [l].
We confirm that:
(a)
no event or circumstance has occurred and is continuing which constitutes a
Default;

(b)
the representations and warranties contained in Clause 6 (Representations and
warranties) of the Loan Agreement and the representations and warranties
contained in each of the other Finance Documents are true and correct at the
date hereof as if made with respect to the facts and circumstances existing at
such date;

(c)
the borrowing to be effected by the drawing down of the Commitment will be
within our corporate powers, has been validly authorised by appropriate
corporate action and will not cause any limit on our borrowings (whether imposed
by statute, regulation, agreement or otherwise) to be exceeded; and

(d)
to the best of our knowledge and belief there has been no material adverse
change in our financial position or in the financial position of ourselves and
the other Security Parties from that described by us to the Lender in the
negotiation of the Loan Agreement.

We also instruct the Lender to deduct from the Loan proceeds the amount of the
fees referred to in Clause 10.10 (Fees) (in case same has not been paid).
Words and expressions defined in the Loan Agreement shall have the same meanings
when used herein.
SIGNED by
)

Mr.
)

for and on behalf of
)

the Borrower
)

BULK FREEDOM CORP.,
)    ___________________________

of Marshall Islands, in the presence of:
)        Attorney-in-fact





83     (J18-185622/C)

--------------------------------------------------------------------------------











Witness: ___________________________
Name:
Lilian Kouleri

Address: 13 Defteras Merarchias
Piraeus, Greece
Occupation: Attorney-at-Law


84     (J18-185622/C)

--------------------------------------------------------------------------------





Schedule 2


Form of Insurance Letter


To:
[P&I Club]

[l]
[l]


From:
BULK FREEDOM CORP.

Trust Company Complex, Ajeltake Road,
Ajeltake Island, Majuro,
Marshall Islands MH 96960
        
[l] 20[l]
Dear Sirs
m.v. “[…………….]” (the “Vessel”)
We are obtaining loan finance from ALPHA BANK A.E. (the “Lender”) secured (inter
alia) by a first ship mortgage over the Vessel. The Vessel's insurances will
also be assigned to the Lender.
You are hereby authorised to send a copy of the Certificate of Entry for the
Vessel to the Lender, c/o their lawyers, namely, THEO V. SIOUFAS & CO. LAW
OFFICES, of 13 Defteras Merarchias Street, 185 35 Piraeus, Greece. Further, you
are also irrevocably authorised to provide the Lender from time to time with any
other information whatsoever which they may require relating to the entry of the
Vessel in the association.
This letter is governed by, and shall be construed in accordance with, English
law.






_____________________________


For and on behalf of
BULK FREEDOM CORP.








85     (J18-185622/C)